 
 
I 
112th CONGRESS 1st Session 
H. R. 3400 
IN THE HOUSE OF REPRESENTATIVES 
 
November 10, 2011 
Mr. Garrett (for himself, Mr. Jordan, Mr. Scalise, Mr. Mulvaney, Mr. Huelskamp, Mr. Labrador, Mr. Walsh of Illinois, Mr. Duncan of South Carolina, Mr. Huizenga of Michigan, Mr. Walberg, Mr. Pence, Mrs. Hartzler, Mrs. Lummis, Mr. Poe of Texas, and Mr. Gowdy) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, the Judiciary, Oversight and Government Reform, Natural Resources, Small Business,  Transportation and Infrastructure, and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To spur economic growth and create jobs. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Jobs Through Growth Act. 
(b)Table of contents 
 
Sec. 1. Short title. 
Title I—Pro-growth, pro-family tax reform 
Subtitle A—The Taxpayer Choice Act 
Sec. 101. Repeal of alternative minimum tax for noncorporate taxpayers. 
Sec. 102. Simplified individual income tax system. 
Subtitle B—Capital Gains Inflation Relief Act 
Sec. 111. Indexing of certain assets for purposes of determining gain or loss. 
Subtitle C—Corporate income tax rate reduction 
Sec. 121. Reduction of top corporate income tax rate to 25 percent. 
Subtitle D—Corporate tax reform 
Sec. 131. Recovery of lost revenue. 
Subtitle E—Freedom to Invest Act 
Sec. 141. Temporary dividends received deduction allowed for 2011 or 2012. 
Subtitle F—Death Tax Repeal Permanency Act 
Sec. 151. Repeal of estate and generation-skipping transfer taxes. 
Sec. 152. Modifications of gift tax. 
Title II—Red tape reduction 
Subtitle A—Regulatory moratorium 
Sec. 201. Definitions. 
Sec. 202. Significant regulatory actions. 
Sec. 203. Waivers. 
Sec. 204. Judicial review. 
Subtitle B—Increase of size of small businesses exempt from Federal laws and regulations 
Sec. 211. Increase of size of small businesses exempt from Federal laws and regulations. 
Subtitle C—The REINS Act 
Sec. 221. Purpose. 
Sec. 222. Congressional review of agency rulemaking. 
Subtitle D—Small business regulatory freedom 
Sec. 231. Findings. 
Sec. 232. Including indirect economic impact in small entity analyses. 
Sec. 233. Judicial review to allow small entities to challenge proposed regulations. 
Sec. 234. Periodic review and sunset of existing rules. 
Sec. 235. Requiring small business review panels for all agencies. 
Sec. 236. Expanding the Regulatory Flexibility Act to agency guidance documents. 
Sec. 237. Requiring the Internal Revenue Service to consider small entity impact. 
Sec. 238. Mitigating penalties on small entities. 
Sec. 239. Requiring more detailed small entity analyses. 
Sec. 240. Ensuring that agencies consider small entity impact during the rulemaking process. 
Sec. 241. Qualifications of the Chief Counsel for Advocacy and authority for the Office of Advocacy. 
Sec. 242. Technical and conforming amendments. 
Subtitle E—Small Business Freedom of Commerce Act 
Sec. 251. Small business exemptions. 
Title III—American energy production 
Subtitle A—End of Presidential Permatorium on America’s Outer Continental Shelf Resources  
Sec. 301. Deadline for certain permit applications under existing leases. 
Chapter 1—Outer Continental Shelf 
Sec. 311. End moratorium of oil and gas leasing in certain areas of the Gulf of Mexico. 
Sec. 312. Outer Continental Shelf directed lease sales. 
Sec. 313. Leasing program considered approved. 
Sec. 314. Outer Continental Shelf lease sales. 
Sec. 315. Restrictions on leasing of the Outer Continental Shelf. 
Sec. 316. Sharing of OCS receipts with States and local governments. 
Chapter 2—Arctic Coastal Plain 
Sec. 321. Definitions. 
Sec. 322. Leasing program for land within the Coastal Plain. 
Sec. 323. Lease sales. 
Sec. 324. Grant of leases by the Secretary. 
Sec. 325. Lease terms and conditions. 
Sec. 326. Expedited judicial review. 
Sec. 327. Rights-of-way across the Coastal Plain. 
Sec. 328. Conveyance. 
Subtitle B—Revocation of Energy-Restricting BLM Lockup 
Sec. 331. Revocation of Secretarial Order No. 3310. 
Chapter 1—Expedited Shale Leasing of Federal Lands 
Sec. 341. Opening of lands to oil shale leasing. 
Chapter 2—Judicial Review Regarding Energy Projects 
Sec. 351. Exclusive jurisdiction over causes and claims relating to covered energy projects. 
Sec. 352. Time for filing complaint. 
Sec. 353. District Court for the District of Columbia deadline. 
Sec. 354. Ability to seek appellate review. 
Sec. 355. Deadline for appeal to the Supreme Court. 
Sec. 356. Covered energy project defined. 
Sec. 357. Limitation on application. 
Chapter 3—Permitting reform 
Sec. 361. Purposes. 
Sec. 362. Federal Coordinator. 
Sec. 363. Regional Offices and Regional Permit Coordinators. 
Sec. 364. Reviews and actions of Federal agencies. 
Sec. 365. State coordination. 
Sec. 366. Savings provision. 
Sec. 367. Administrative and judicial review. 
Sec. 368. Amendments to publication process. 
Sec. 369. Repeal of fee for permits to drill. 
Sec. 370. Alaska Offshore Continental Shelf Coordination Office. 
Subtitle C—Relief From Regulations and Prohibitions that Cause Artificial Price Increases 
Chapter 1—Relief from EPA climate change regulations and Federal prohibitions on synthetic fuels  
Sec. 371. Repeal of EPA climate change regulation. 
Sec. 372. Repeal of Federal ban on synthetic fuels purchasing requirement. 
Chapter 2—Refinery reform 
Sec. 381. Refinery permitting process. 
Sec. 382. Existing refinery permit application deadline. 
Subtitle D—Extension of certain outer continental shelf leases 
Sec. 391. Extension of certain outer continental shelf leases. 
Subtitle E—Expedited consideration and approval of the construction and operation of the Keystone XL oil pipeline 
Sec. 396. Expedited consideration and approval of the construction and operation of the Keystone XL oil pipeline.  
IPro-growth, pro-family tax reform 
AThe Taxpayer Choice Act 
101.Repeal of alternative minimum tax for noncorporate taxpayers 
(a)In generalSection 55(a) of the Internal Revenue Code of 1986 (relating to alternative minimum tax imposed) is amended by adding at the end the following new flush sentence: 
 
In the case of a taxpayer other than a corporation, no tax shall be imposed by this section for any taxable year beginning after December 31, 2010, and the tentative minimum tax of any taxpayer other than a corporation for any such taxable year shall be zero for purposes of this title.. 
(b)Conforming amendments 
(1)Section 26(c) of such Code is amended by striking the term tentative minimum tax means the amount determined under section 55(b)(1) and inserting the tentative minimum tax is zero.. 
(2)Section 911(f)(2) of such Code is amended to read as follows: 
 
(2)the tentative minimum tax under section 55 for the taxable year shall be zero. . 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2010. 
102.Simplified individual income tax system 
(a)In generalPart I of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to tax on individuals) is amended by redesignating section 5 as section 6 and by inserting after section 4 the following new section: 
 
5.Simplified individual income tax system 
(a)Election 
(1)In generalA taxpayer other than a corporation may elect in accordance with this subsection to be subject to the tax imposed by this section in lieu of the tax imposed by section 1 for a taxable year and all subsequent taxable years. 
(2)Effect of electionFor purposes of this title, if an election is in effect under paragraph (1) for any taxable year, the tax imposed by this section shall be treated as the tax imposed by section 1 for the taxable year. 
(3)Election 
(A)In general 
(i)In generalExcept as provided in clause (ii) of this subparagraph and clauses (ii) and (iii) of subparagraph (B), the election under paragraph (1) may only be made with respect to any taxable year beginning before January 1, 2022, on a timely filed return for the first taxable year for which the election applies. 
(ii)New taxpayersIn the case of an individual with no tax liability under this title before January 1, 2022, the election under paragraph (1) may only be made for the first taxable year beginning after December 31, 2021, for which such individual has tax liability under this title. 
(B)Effect of election 
(i)In generalExcept as provided in clauses (ii) and (iii), the election under paragraph (1), once made, shall be irrevocable. 
(ii)One-time revocation of electionA taxpayer may revoke an election under paragraph (1) for a taxable year and all subsequent taxable years. The preceding sentence shall not apply if the taxpayer has made a revocation under such sentence for any prior taxable year. 
(iii)Filing status changes due to major life eventsIn the case of any major life event described in clause (iv), a taxpayer may make an election under paragraph (1) or revoke such an election under clause (ii). Any such election or revocation shall apply for the taxable year for which made and all subsequent taxable years until the taxpayer makes an election under the preceding sentence for any subsequent (and all succeeding) taxable year. 
(iv)Major life eventFor purposes of clause (iii), a major life event described in this clause is marriage, divorce, and death. 
(b)Tax imposed 
(1)Married individuals and surviving spousesIn the case of a taxpayer for whom an election under subsection (a) is in effect and who is a married individual (as defined in section 7703) who makes a single return jointly with his spouse under section 6013 or a surviving spouse (as defined in section 2(a)), there is hereby imposed on the alternative taxable income of such individual a tax determined in accordance with the following table: 
 
  
If taxable income is:The tax is:   
 
Not over $100,00015% of alternative taxable income.  
Over $100,000$15,000, plus 25% of the excess over $100,000.     
(2)Unmarried individuals (other than surviving spouses)In the case of a taxpayer for whom an election under subsection (a) is in effect and who is not described in paragraph (1), there is hereby imposed on the alternative taxable income of such individual a tax determined in accordance with the following table: 
 
  
If taxable income is:The tax is:   
 
Not over $50,00015% of alternative taxable income.  
Over $50,000$7,500, plus 25% of the excess over $50,000.     
(c)Maximum of tax on net capital gain of noncorporate taxpayersIf a taxpayer has a net capital gain for the taxable year, the tax imposed by subsection (b) for such taxable year shall not exceed the sum of— 
(1)the amount determined under subsection (b) computed at the rate and in the same manner as if this paragraph had not been enacted on modified taxable income reduced by the lesser of— 
(A)the net capital gain, or 
(B)the adjusted net capital gain, plus 
(2)5 percent (0 percent in the case of taxable years beginning after 2007) of so much of the adjusted net capital gain (or, if less, modified taxable income) as does not exceed an amount equal to the excess described in section 1(h)(1)(B), plus 
(3)15 percent of the adjusted net capital gain (or, if less, modified taxable income) in excess of the amount on which tax is determined under paragraph (2). Terms used in this paragraph which are also used in section 1(h) shall have the respective meanings given such terms by section 1(h) but computed with the adjustments under this section.
(d)Alternative taxable incomeFor purposes of this section— 
(1)In generalThe term alternative taxable income means— 
(A)gross income, minus 
(B)the sum of— 
(i)the dependent allowance, plus 
(ii)the alternative standard deduction. 
(2)Dependent allowanceThe dependent allowance is $12,500 for each dependent (as defined in section 152). 
(3)Alternative standard deductionThe alternative standard deduction means— 
(A)$25,000 in the case of— 
(i)a joint return, or 
(ii)a surviving spouse (as defined in section 2(a)), and 
(B)$12,500 in the case of an individual— 
(i)who is not married and is not a surviving spouse, or 
(ii)who is a married individual filing a separate return. 
(e)Inflation adjustments 
(1)In generalIn the case of any taxable year beginning in a calendar year after 2012, each of the dollar amounts for the rate brackets in subsection (b) and each of the dollar amounts in subsection (d)(2)(B), (d)(3), and (d)(4) shall be increased by an amount equal to— 
(A)such dollar amount, multiplied by 
(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2011 for calendar year 1992 in subparagraph (B) thereof. 
(2)RoundingIf any amount as adjusted under clause (i) is not a multiple of $100, such amount shall be rounded to the nearest multiple of $100. . 
(b)Conforming amendmentThe table of sections for part I of subchapter A of chapter 1 of such Code is amended by striking the item relating to section 5 and inserting after the item relating to section 4 the following: 
 
 
Sec. 5. Simplified Individual Income Tax System. 
Sec. 6. Cross references relating to tax on individuals.  . 
(c)Capital gains and dividends rate made permanentThe Jobs and Growth Tax Relief Reconciliation Act of 2003 is amended by striking section 303. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2011. 
BCapital Gains Inflation Relief Act 
111.Indexing of certain assets for purposes of determining gain or loss 
(a)In GeneralPart II of subchapter O of chapter 1 of the Internal Revenue Code of 1986 (relating to basis rules of general application) is amended by redesignating section 1023 as section 1024 and by inserting after section 1022 the following new section: 
 
1023.Indexing of certain assets for purposes of determining gain or loss 
(a)General rule 
(1)Indexed basis substituted for adjusted basisSolely for purposes of determining gain or loss on the sale or other disposition by a taxpayer (other than a corporation) of an indexed asset which has been held for more than 3 years, the indexed basis of the asset shall be substituted for its adjusted basis. 
(2)Exception for depreciation, etcThe deductions for depreciation, depletion, and amortization shall be determined without regard to the application of paragraph (1) to the taxpayer or any other person. 
(3)Written documentation requirementParagraph (1) shall apply only with respect to indexed assets for which the taxpayer has written documentation of the original purchase price paid or incurred by the taxpayer to acquire such asset. 
(b)Indexed asset 
(1)In generalFor purposes of this section, the term indexed asset means— 
(A)common stock in a C corporation (other than a foreign corporation), or 
(B)tangible property, which is a capital asset or property used in the trade or business (as defined in section 1231(b)).
(2)Stock in certain foreign corporations includedFor purposes of this section— 
(A)In generalThe term indexed asset includes common stock in a foreign corporation which is regularly traded on an established securities market. 
(B)ExceptionSubparagraph (A) shall not apply to— 
(i)stock of a foreign investment company, 
(ii)stock in a passive foreign investment company (as defined in section 1296), 
(iii)stock in a foreign corporation held by a United States person who meets the requirements of section 1248(a)(2), and 
(iv)stock in a foreign personal holding company. 
(C)Treatment of american depository receiptsAn American depository receipt for common stock in a foreign corporation shall be treated as common stock in such corporation. 
(c)Indexed basisFor purposes of this section— 
(1)General ruleThe indexed basis for any asset is— 
(A)the adjusted basis of the asset, increased by 
(B)the applicable inflation adjustment. 
(2)Applicable inflation adjustmentThe applicable inflation adjustment for any asset is an amount equal to— 
(A)the adjusted basis of the asset, multiplied by 
(B)the percentage (if any) by which— 
(i)the gross domestic product deflator for the last calendar quarter ending before the asset is disposed of, exceeds 
(ii)the gross domestic product deflator for the last calendar quarter ending before the asset was acquired by the taxpayer. The percentage under subparagraph (B) shall be rounded to the nearest 1/10 of 1 percentage point.
(3)Gross domestic product deflatorThe gross domestic product deflator for any calendar quarter is the implicit price deflator for the gross domestic product for such quarter (as shown in the last revision thereof released by the Secretary of Commerce before the close of the following calendar quarter). 
(d)Suspension of holding period where diminished risk of loss; treatment of short sales 
(1)In generalIf the taxpayer (or a related person) enters into any transaction which substantially reduces the risk of loss from holding any asset, such asset shall not be treated as an indexed asset for the period of such reduced risk. 
(2)Short sales 
(A)In generalIn the case of a short sale of an indexed asset with a short sale period in excess of 3 years, for purposes of this title, the amount realized shall be an amount equal to the amount realized (determined without regard to this paragraph) increased by the applicable inflation adjustment. In applying subsection (c)(2) for purposes of the preceding sentence, the date on which the property is sold short shall be treated as the date of acquisition and the closing date for the sale shall be treated as the date of disposition. 
(B)Short sale periodFor purposes of subparagraph (A), the short sale period begins on the day that the property is sold and ends on the closing date for the sale. 
(e)Treatment of regulated investment companies and real estate investment trusts 
(1)Adjustments at entity level 
(A)In generalExcept as otherwise provided in this paragraph, the adjustment under subsection (a) shall be allowed to any qualified investment entity (including for purposes of determining the earnings and profits of such entity). 
(B)Exception for corporate shareholdersUnder regulations— 
(i)in the case of a distribution by a qualified investment entity (directly or indirectly) to a corporation— 
(I)the determination of whether such distribution is a dividend shall be made without regard to this section, and 
(II)the amount treated as gain by reason of the receipt of any capital gain dividend shall be increased by the percentage by which the entity’s net capital gain for the taxable year (determined without regard to this section) exceeds the entity’s net capital gain for such year determined with regard to this section, and 
(ii)there shall be other appropriate adjustments (including deemed distributions) so as to ensure that the benefits of this section are not allowed (directly or indirectly) to corporate shareholders of qualified investment entities. For purposes of the preceding sentence, any amount includible in gross income under section 852(b)(3)(D) shall be treated as a capital gain dividend and an S corporation shall not be treated as a corporation.
(C)Exception for qualification purposesThis section shall not apply for purposes of sections 851(b) and 856(c). 
(D)Exception for certain taxes imposed at entity level 
(i)Tax on failure to distribute entire gainIf any amount is subject to tax under section 852(b)(3)(A) for any taxable year, the amount on which tax is imposed under such section shall be increased by the percentage determined under subparagraph (B)(i)(II). A similar rule shall apply in the case of any amount subject to tax under paragraph (2) or (3) of section 857(b) to the extent attributable to the excess of the net capital gain over the deduction for dividends paid determined with reference to capital gain dividends only. The first sentence of this clause shall not apply to so much of the amount subject to tax under section 852(b)(3)(A) as is designated by the company under section 852(b)(3)(D). 
(ii)Other taxesThis section shall not apply for purposes of determining the amount of any tax imposed by paragraph (4), (5), or (6) of section 857(b). 
(2)Adjustments to interests held in entity 
(A)Regulated investment companiesStock in a regulated investment company (within the meaning of section 851) shall be an indexed asset for any calendar quarter in the same ratio as— 
(i)the average of the fair market values of the indexed assets held by such company at the close of each month during such quarter, bears to 
(ii)the average of the fair market values of all assets held by such company at the close of each such month. 
(B)Real estate investment trustsStock in a real estate investment trust (within the meaning of section 856) shall be an indexed asset for any calendar quarter in the same ratio as— 
(i)the fair market value of the indexed assets held by such trust at the close of such quarter, bears to 
(ii)the fair market value of all assets held by such trust at the close of such quarter. 
(C)Ratio of 80 percent or moreIf the ratio for any calendar quarter determined under subparagraph (A) or (B) would (but for this subparagraph) be 80 percent or more, such ratio for such quarter shall be 100 percent. 
(D)Ratio of 20 percent or lessIf the ratio for any calendar quarter determined under subparagraph (A) or (B) would (but for this subparagraph) be 20 percent or less, such ratio for such quarter shall be zero. 
(E)Look-thru of partnershipsFor purposes of this paragraph, a qualified investment entity which holds a partnership interest shall be treated (in lieu of holding a partnership interest) as holding its proportionate share of the assets held by the partnership. 
(3)Treatment of return of capital distributionsExcept as otherwise provided by the Secretary, a distribution with respect to stock in a qualified investment entity which is not a dividend and which results in a reduction in the adjusted basis of such stock shall be treated as allocable to stock acquired by the taxpayer in the order in which such stock was acquired. 
(4)Qualified investment entityFor purposes of this subsection, the term qualified investment entity means— 
(A)a regulated investment company (within the meaning of section 851), and 
(B)a real estate investment trust (within the meaning of section 856). 
(f)Other pass-Thru entities 
(1)Partnerships 
(A)In generalIn the case of a partnership, the adjustment made under subsection (a) at the partnership level shall be passed through to the partners. 
(B)Special rule in the case of section 754 electionsIn the case of a transfer of an interest in a partnership with respect to which the election provided in section 754 is in effect— 
(i)the adjustment under section 743(b)(1) shall, with respect to the transferor partner, be treated as a sale of the partnership assets for purposes of applying this section, and 
(ii)with respect to the transferee partner, the partnership’s holding period for purposes of this section in such assets shall be treated as beginning on the date of such adjustment. 
(2)S corporationsIn the case of an S corporation, the adjustment made under subsection (a) at the corporate level shall be passed through to the shareholders. This section shall not apply for purposes of determining the amount of any tax imposed by section 1374 or 1375. 
(3)Common trust fundsIn the case of a common trust fund, the adjustment made under subsection (a) at the trust level shall be passed through to the participants. 
(4)Indexing adjustment disregarded in determining loss on sale of interest in entityNotwithstanding the preceding provisions of this subsection, for purposes of determining the amount of any loss on a sale or exchange of an interest in a partnership, S corporation, or common trust fund, the adjustment made under subsection (a) shall not be taken into account in determining the adjusted basis of such interest. 
(g)Dispositions between related persons 
(1)In generalThis section shall not apply to any sale or other disposition of property between related persons except to the extent that the basis of such property in the hands of the transferee is a substituted basis. 
(2)Related persons definedFor purposes of this section, the term related persons means— 
(A)persons bearing a relationship set forth in section 267(b), and 
(B)persons treated as single employer under subsection (b) or (c) of section 414. 
(h)Transfers To increase indexing adjustmentIf any person transfers cash, debt, or any other property to another person and the principal purpose of such transfer is to secure or increase an adjustment under subsection (a), the Secretary may disallow part or all of such adjustment or increase. 
(i)Special rulesFor purposes of this section— 
(1)Treatment of improvements, etcIf there is an addition to the adjusted basis of any tangible property or of any stock in a corporation during the taxable year by reason of an improvement to such property or a contribution to capital of such corporation— 
(A)such addition shall never be taken into account under subsection (c)(1)(A) if the aggregate amount thereof during the taxable year with respect to such property or stock is less than $1,000, and 
(B)such addition shall be treated as a separate asset acquired at the close of such taxable year if the aggregate amount thereof during the taxable year with respect to such property or stock is $1,000 or more. A rule similar to the rule of the preceding sentence shall apply to any other portion of an asset to the extent that separate treatment of such portion is appropriate to carry out the purposes of this section.
(2)Assets which are not indexed assets throughout holding periodThe applicable inflation adjustment shall be appropriately reduced for periods during which the asset was not an indexed asset. 
(3)Treatment of certain distributionsA distribution with respect to stock in a corporation which is not a dividend shall be treated as a disposition. 
(4)Section cannot increase ordinary lossTo the extent that (but for this paragraph) this section would create or increase a net ordinary loss to which section 1231(a)(2) applies or an ordinary loss to which any other provision of this title applies, such provision shall not apply. The taxpayer shall be treated as having a long-term capital loss in an amount equal to the amount of the ordinary loss to which the preceding sentence applies. 
(5)Acquisition date where there has been prior application of subsection (a)(1) with respect to the taxpayerIf there has been a prior application of subsection (a)(1) to an asset while such asset was held by the taxpayer, the date of acquisition of such asset by the taxpayer shall be treated as not earlier than the date of the most recent such prior application. 
(j)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section. . 
(b)Clerical amendmentThe table of sections for part II of subchapter O of chapter 1 of such Code is amended by striking the item relating to section 1023 and by inserting after the item relating to section 1022 the following new item: 
 
 
Sec. 1023. Indexing of certain assets for purposes of determining gain or loss. 
Sec. 1024. Cross references.  . 
(c)Effective dateThe amendments made by this section shall apply to indexed assets acquired by the taxpayer after December 31, 2010, in taxable years ending after such date. 
CCorporate income tax rate reduction 
121.Reduction of top corporate income tax rate to 25 percent 
(1)In generalParagraph (1) of section 11(b) of the Internal Revenue Code of 1986 is amended by adding and at the end of paragraph (1), by striking the comma at the end of paragraph (2) and inserting a period, and by striking all that follows paragraph (2). 
(2)Conforming amendments 
(A)Paragraph (2) of section 11(b) of such Code is amended by striking 35 percent and inserting 25 percent. 
(B)Section 1201(a) is amended by striking 35 percent each place it appears and inserting 25 percent. 
(C)Paragraphs (1) and (2) of section 1445(e) are each amended by striking 35 percent and inserting 25 percent. 
(3)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2011. 
DCorporate tax reform 
131.Recovery of lost revenueThe Committee on Ways and Means of the House of Representatives shall report legislation to the House of Representatives proposing changes to existing law within the Committee's jurisdiction with provisions that— 
(1)broaden the tax base for the corporate income tax, and 
(2)transition to a territorial tax system. 
EFreedom to Invest Act 
141.Temporary dividends received deduction allowed for 2011 or 2012 
(a)ElectionSubsection (f) of section 965 of the Internal Revenue Code of 1986 (relating to election) is amended to read as follows: 
 
(f)ElectionThe taxpayer may elect to apply this section to— 
(1)the taxpayer’s last taxable year which begins before the date of the enactment of this subsection, or 
(2)the taxpayer’s first taxable year which begins during the 1-year period beginning on such date. Such election may be made for a taxable year only if made on or before the due date (including extensions) for filing the return of tax for such taxable year.. 
(b)LimitationParagraph (1) of section 965(b) of such Code is amended to read as follows: 
 
(1)In generalThe amount of dividends taken into account under subsection (a) shall not exceed the sum of the current and accumulated earnings and profits described in section 959(c)(3) for the year a deduction is claimed under subsection (a), without diminution by reason of any distributions made during the election year, for all controlled foreign corporations of the United States shareholder. . 
(c)Failure To maintain employment levelsParagraph (4) of section 965(b) of such Code (relating to limitations) is amended to read as follows: 
 
(4)Reduction in benefits for failure to maintain employment levels 
(A)In generalIf, during the period consisting of the calendar month in which the taxpayer first receives a distribution described in subsection (a)(1) and the succeeding 23 calendar months, the taxpayer does not maintain an average employment level at least equal to the taxpayer’s prior average employment, an additional amount equal to $25,000 multiplied by the number of employees by which the taxpayer’s average employment level during such period falls below the prior average employment (but not exceeding the aggregate amount allowed as a deduction pursuant to subsection (a)(1)) shall be taken into income by the taxpayer during the taxable year that includes the final day of such period. 
(B)Average employment levelFor purposes of this paragraph, the taxpayer’s average employment level for a period shall be the average number of full-time United States employees of the taxpayer, measured at the end of each month during the period. 
(C)Prior average employmentFor purposes of this paragraph, the taxpayer’s prior average employment shall be the average number of full-time United States employees of the taxpayer during the period consisting of the 24 calendar months immediately preceding the calendar month in which the taxpayer first receives a distribution described in subsection (a)(1). 
(D)Full-time United States employeeFor purposes of this paragraph— 
(i)In generalThe term full-time United States employee means an individual who provides services in the United States as a full-time employee, based on the employer’s standards and practices; except that regardless of the employer’s classification of the employee, an employee whose normal schedule is 40 hours or more per week is considered a full-time employee. 
(ii)Exception for changes in ownership of trades or businessesSuch term does not include— 
(I)any individual who was an employee, on the date of acquisition, of any trade or business acquired by the taxpayer during the 24-month period referred to in subparagraph (A); and 
(II)any individual who was an employee of any trade or business disposed of by the taxpayer during the 24-month period referred to in subparagraph (A) or the 24-month period referred to in subparagraph (C). 
(E)Aggregation rulesIn determining the taxpayer’s average employment level and prior average employment, all domestic members of a controlled group shall be treated as a single taxpayer. . 
(d)Threshold periodSection 965 of such Code is amended by striking June 30, 2003 each place it occurs and inserting June 30, 2010. 
(e)Base periodParagraph (2) of subsection 965(c) of such Code is amended by inserting at the end of subparagraph (A) the following flush sentence: For purposes of this paragraph, taxable years shall not include any year for which an election under section 965 was in effect.. 
(f)Indebtedness determination dateSubparagraph (B) of section 965(b)(3) of such Code is amended by striking October 3, 2004 and inserting January 19, 2011. 
(g)Conforming amendments 
(1)Subsection 965(c) of such Code, as amended by subsection (e), is amended by striking paragraph (1) and redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3), and (4), respectively. 
(2)Paragraph 965(c)(4) of such Code, as redesignated by paragraph (1), is amended to read as follows: 
 
(4)Controlled groupsAll United States shareholders which are members of an affiliated group filing a consolidated return under section 1501 shall be treated as one United States shareholder. . 
(h)Effective dateThe amendments made by this section shall apply to taxable years ending on or after the date of the enactment of this Act. 
FDeath Tax Repeal Permanency Act 
151.Repeal of estate and generation-skipping transfer taxes 
(a)Estate Tax RepealSubchapter C of chapter 11 of subtitle B of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
2210.Termination 
(a)In generalExcept as provided in subsection (b), this chapter shall not apply to the estates of decedents dying on or after the date of the enactment of the Jobs Through Growth Act. 
(b)Certain Distributions From Qualified Domestic TrustsIn applying section 2056A with respect to the surviving spouse of a decedent dying before the date of the enactment of the Jobs Through Growth Act— 
(1)section 2056A(b)(1)(A) shall not apply to distributions made after the 10-year period beginning on such date, and 
(2)section 2056A(b)(1)(B) shall not apply on or after such date. . 
(b)Generation-Skipping Transfer Tax RepealSubchapter G of chapter 13 of subtitle B of such Code is amended by adding at the end the following new section: 
 
2664.TerminationThis chapter shall not apply to generation-skipping transfers on or after the date of the enactment of the Jobs Through Growth Act. . 
(c)Conforming Amendments 
(1)The table of sections for subchapter C of chapter 11 is amended by adding at the end the following new item: 
 
 
Sec. 2210. Termination.  . 
(2)The table of sections for subchapter G of chapter 13 is amended by adding at the end the following new item: 
 
 
Sec. 2664. Termination.  . 
(d)Restoration of pre-EGTRRA provisions not applicable 
(1)In generalSection 301 of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 shall not apply to estates of decedents dying, and transfers made, on or after the date of the enactment of this Act. 
(2)Exception for stepped-up basisParagraph (1) shall not apply to the provisions of law amended by subtitle E of title V of the Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to carryover basis at death; other changes taking effect with repeal). 
(e)Sunset not applicable 
(1)Section 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to title V of such Act in the case of estates of decedents dying, and transfers made, on or after the date of the enactment of this Act. 
(2)Section 304 of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of 2010 is hereby repealed. 
(f)Effective DateThe amendments made by this section shall apply to the estates of decedents dying, and generation-skipping transfers, after the date of the enactment of this Act. 
152.Modifications of gift tax 
(a)Computation of gift taxSubsection (a) of section 2502 of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(a)Computation of tax 
(1)In generalThe tax imposed by section 2501 for each calendar year shall be an amount equal to the excess of— 
(A)a tentative tax, computed under paragraph (2), on the aggregate sum of the taxable gifts for such calendar year and for each of the preceding calendar periods, over 
(B)a tentative tax, computed under paragraph (2), on the aggregate sum of the taxable gifts for each of the preceding calendar periods. 
(2)Rate schedule
 
 
 
  
If the amount with respect to which the tentative tax to be computed is:The tentative tax is:  
Not over $10,00018% of such amount.  
Over $10,000 but not over $20,000$1,800, plus 20% of the excess over $10,000.  
Over $20,000 but not over $40,000$3,800, plus 22% of the excess over $20,000.  
Over $40,000 but not over $60,000$8,200, plus 24% of the excess over $40,000.  
Over $60,000 but not over $80,000$13,000, plus 26% of the excess over $60,000.  
Over $80,000 but not over $100,000$18,200, plus 28% of the excess over $80,000.  
Over $100,000 but not over $150,000$23,800, plus 30% of the excess over $100,000.  
Over $150,000 but not over $250,000$38,800, plus 32% of the excess of $150,000.  
Over $250,000 but not over $500,000$70,800, plus 34% of the excess over $250,000.  
Over $500,000$155,800, plus 35% of the excess of $500,000.    . 
(b)Treatment of Certain Transfers in TrustSection 2511 (relating to transfers in general) is amended by adding at the end the following new subsection: 
 
(c)Treatment of Certain Transfers in TrustNotwithstanding any other provision of this section and except as provided in regulations, a transfer in trust shall be treated as a taxable gift under section 2503, unless the trust is treated as wholly owned by the donor or the donor’s spouse under subpart E of part I of subchapter J of chapter 1. . 
(c)Lifetime gift exemptionParagraph (1) of section 2505(a) of the Internal Revenue Code of 1986 is amended to read as follows: 
 
(1)the amount of the tentative tax which would be determined under the rate schedule set forth in section 2502(a)(2) if the amount with respect to which such tentative tax is to be computed were $5,000,000, reduced by . 
(d)Conforming amendments 
(1)Section 2505(a) of such Code is amended by striking the last sentence. 
(2)The heading for section 2505 of such Code is amended by striking Unified. 
(3)The item in the table of sections for subchapter A of chapter 12 of such Code relating to section 2505 is amended to read as follows: 
 
 
Sec. 2505. Credit against gift tax.  . 
(e)Effective dateThe amendments made by this section shall apply to gifts made on or after the date of the enactment of this Act. 
(f)Transition rule 
(1)In generalFor purposes of applying sections 1015(d), 2502, and 2505 of the Internal Revenue Code of 1986, the calendar year in which this Act is enacted shall be treated as 2 separate calendar years one of which ends on the day before the date of the enactment of this Act and the other of which begins on such date of enactment. 
(2)Application of section 2504(b)For purposes of applying section 2504(b) of the Internal Revenue Code of 1986, the calendar year in which this Act is enacted shall be treated as one preceding calendar period. 
IIRed tape reduction 
ARegulatory moratorium 
201.DefinitionsIn this subtitle— 
(1)the term agency has the meaning given under section 3502(1) of title 44, United States Code; 
(2)the term regulatory action means any substantive action by an agency that promulgates or is expected to lead to the promulgation of a final regulation, including notices of inquiry, advance notices of proposed rulemaking, and notices of proposed rulemaking; 
(3)the term significant regulatory action means any regulatory action that is likely to result in a rule or guidance that may— 
(A)have an annual effect on the economy of $100,000,000 or more or adversely affect in a material way the economy, a sector of the economy, productivity, competition, jobs, the environment, public health or safety, small entities, or State, local, or tribal governments or communities; 
(B)create a serious inconsistency or otherwise interfere with an action taken or planned by another agency; 
(C)materially alter the budgetary impact of entitlements, grants, user fees, or loan programs or the rights and obligations of recipients thereof; or 
(D)raise novel legal or policy issues; and 
(4)the term small entities has the meaning given under section 601(6) of title 5, United States Code. 
202.Significant regulatory actions 
(a)In generalNo agency may take any significant regulatory action, until the Bureau of Labor Statistics average of monthly unemployment rates for any quarter beginning after the date of enactment of this Act is equal to or less than 7.7 percent. 
(b)DeterminationThe Secretary of Labor shall submit a report to the Director of the Office of Management and Budget whenever the Secretary determines that the Bureau of Labor Statistics average of monthly unemployment rates for any quarter beginning after the date of enactment of this Act is equal to or less than 7.7 percent. 
203.Waivers 
(a)National security or national emergencyThe President may waive the application of section 202 to any significant regulatory action, if the President— 
(1)determines that the waiver is necessary on the basis of national security or a national emergency; and 
(2)submits notification to Congress of that waiver and the reasons for that waiver. 
(b)Additional waivers 
(1)SubmissionThe President may submit a request to Congress for a waiver of the application of section 202 to any significant regulatory action. 
(2)ContentsA submission under this subsection shall include— 
(A)an identification of the significant regulatory action; and 
(B)the reasons which necessitate a waiver for that significant regulatory action. 
(3)Congressional actionCongress shall give expeditious consideration and take appropriate legislative action with respect to any waiver request submitted under this subsection. 
204.Judicial review 
(a)DefinitionIn this section, the term small business means any business, including an unincorporated business or a sole proprietorship, that employs not more than 500 employees or that has a net worth of less than $7,000,000 on the date a civil action arising under this subtitle is filed. 
(b)ReviewAny person that is adversely affected or aggrieved by any significant regulatory action in violation of this subtitle is entitled to judicial review in accordance with chapter 7 of title 5, United States Code. 
(c)JurisdictionEach court having jurisdiction to review any significant regulatory action for compliance with any other provision of law shall have jurisdiction to review all claims under this subtitle. 
(d)ReliefIn granting any relief in any civil action under this section, the court shall order the agency to take corrective action consistent with this subtitle and chapter 7 of title 5, United States Code, including remanding the significant regulatory action to the agency and enjoining the application or enforcement of that significant regulatory action, unless the court finds by a preponderance of the evidence that application or enforcement is required to protect against an imminent and serious threat to the national security from persons or states engaged in hostile or military activities against the United States. 
(e)Reasonable attorney fees for small businessesThe court shall award reasonable attorney fees and costs to a substantially prevailing small business in any civil action arising under this subtitle. A party qualifies as substantially prevailing even without obtaining a final judgment in its favor if the agency changes its position as a result of the civil action. 
(f)Limitation on commencing civil actionA person may seek and obtain judicial review during the 1-year period beginning on the date of the challenged agency action or within 90 days after an enforcement action or notice thereof, except that where another provision of law requires that a civil action be commenced before the expiration of that 1-year period, such lesser period shall apply. 
BIncrease of size of small businesses exempt from Federal laws and regulations 
211.Increase of size of small businesses exempt from Federal laws and regulationsNotwithstanding any other provision of law, every exemption from, or special benefit under, any Federal law or regulation which is available to any business with 200 or fewer employees shall be available to every comparable business with 200 or fewer employees. The preceding sentence shall not apply in any context in which its application would result in increased eligibility for tax deductions or credits, or an increase in Federal expenditures. 
CThe REINS Act 
221.PurposeThe purpose of this subtitle is to increase accountability for and transparency in the federal regulatory process. Section 1 of article I of the United States Constitution grants all legislative powers to Congress. Over time, Congress has excessively delegated its constitutional charge while failing to conduct appropriate oversight and retain accountability for the content of the laws it passes. By requiring a vote in Congress, this subtitle will result in more carefully drafted and detailed legislation, an improved regulatory process, and a legislative branch that is truly accountable to the American people for the laws imposed upon them. 
222.Congressional review of agency rulemakingChapter 8 of title 5, United States Code, is amended to read as follows: 
 
8Congressional Review of Agency Rulemaking 
 
Sec. 
801. Congressional review. 
802. Congressional approval procedure for major rules. 
803. Congressional disapproval procedure for nonmajor rules. 
804. Definitions. 
805. Judicial review. 
806. Exemption for monetary policy. 
807. Effective date of certain rules.  
801.Congressional review 
(a)
(1)
(A)Before a rule may take effect, the Federal agency promulgating such rule shall submit to each House of the Congress and to the Comptroller General a report containing— 
(i)a copy of the rule; 
(ii)a concise general statement relating to the rule; 
(iii)a classification of the rule as a major or nonmajor rule, including an explanation of the classification specifically addressing each criteria for a major rule contained within sections 804(2)(A), 804(2)(B), and 804(2)(C); 
(iv)a list of any other related regulatory actions intended to implement the same statutory provision or regulatory objective as well as the individual and aggregate economic effects of those actions; and 
(v)the proposed effective date of the rule. 
(B)On the date of the submission of the report under subparagraph (A), the Federal agency promulgating the rule shall submit to the Comptroller General and make available to each House of Congress— 
(i)a complete copy of the cost-benefit analysis of the rule, if any; 
(ii)the agency’s actions pursuant to title 5 of the United States Code, sections 603, 604, 605, 607, and 609; 
(iii)the agency’s actions pursuant to title 2 of the United States Code, sections 1532, 1533, 1534, and 1535; and 
(iv)any other relevant information or requirements under any other Act and any relevant Executive orders. 
(C)Upon receipt of a report submitted under subparagraph (A), each House shall provide copies of the report to the chairman and ranking member of each standing committee with jurisdiction under the rules of the House of Representatives or the Senate to report a bill to amend the provision of law under which the rule is issued. 
(2)
(A)The Comptroller General shall provide a report on each major rule to the committees of jurisdiction by the end of 15 calendar days after the submission or publication date as provided in section 802(b)(2). The report of the Comptroller General shall include an assessment of the agency’s compliance with procedural steps required by paragraph (1)(B). 
(B)Federal agencies shall cooperate with the Comptroller General by providing information relevant to the Comptroller General’s report under subparagraph (A). 
(3)A major rule relating to a report submitted under paragraph (1) shall take effect upon enactment of a joint resolution of approval described in section 802 or as provided for in the rule following enactment of a joint resolution of approval described in section 802, whichever is later. 
(4)A nonmajor rule shall take effect as provided by section 803 after submission to Congress under paragraph (1). 
(5)If a joint resolution of approval relating to a major rule is not enacted within the period provided in subsection (b)(2), then a joint resolution of approval relating to the same rule may not be considered under this chapter in the same Congress by either the House of Representatives or the Senate. 
(b)
(1)A major rule shall not take effect unless the Congress enacts a joint resolution of approval described under section 802. 
(2)If a joint resolution described in subsection (a) is not enacted into law by the end of 70 session days or legislative days, as applicable, beginning on the date on which the report referred to in section 801(a)(1)(A) is received by Congress (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), then the rule described in that resolution shall be deemed not to be approved and such rule shall not take effect. 
(c)
(1)Notwithstanding any other provision of this section (except subject to paragraph (3)), a major rule may take effect for one 90-calendar-day period if the President makes a determination under paragraph (2) and submits written notice of such determination to the Congress. 
(2)Paragraph (1) applies to a determination made by the President by Executive order that the major rule should take effect because such rule is— 
(A)necessary because of an imminent threat to health or safety or other emergency; 
(B)necessary for the enforcement of criminal laws; 
(C)necessary for national security; or 
(D)issued pursuant to any statute implementing an international trade agreement. 
(3)An exercise by the President of the authority under this subsection shall have no effect on the procedures under section 802. 
(d)
(1)In addition to the opportunity for review otherwise provided under this chapter, in the case of any rule for which a report was submitted in accordance with subsection (a)(1)(A) during the period beginning on the date occurring— 
(A)in the case of the Senate, 60 session days, or 
(B)in the case of the House of Representatives, 60 legislative days, before the date the Congress is scheduled to adjourn a session of Congress through the date on which the same or succeeding Congress first convenes its next session, sections 802 and 803 shall apply to such rule in the succeeding session of Congress.
(2)
(A)In applying sections 802 and 803 for purposes of such additional review, a rule described under paragraph (1) shall be treated as though— 
(i)such rule were published in the Federal Register on— 
(I)in the case of the Senate, the 15th session day, or 
(II)in the case of the House of Representatives, the 15th legislative day, after the succeeding session of Congress first convenes; and
(ii)a report on such rule were submitted to Congress under subsection (a)(1) on such date. 
(B)Nothing in this paragraph shall be construed to affect the requirement under subsection (a)(1) that a report shall be submitted to Congress before a rule can take effect. 
(3)A rule described under paragraph (1) shall take effect as otherwise provided by law (including other subsections of this section). 
802.Congressional approval procedure for major rules 
(a)For purposes of this section, the term joint resolution means only a joint resolution introduced on or after the date on which the report referred to in section 801(a)(1)(A) is received by Congress (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), the matter after the resolving clause of which is as follows: That Congress approves the rule submitted by the _ _ relating to _ _. (The blank spaces being appropriately filled in). 
(1)In the House, the majority leader of the House of Representatives (or his designee) and the minority leader of the House of Representatives (or his designee) shall introduce such joint resolution described in subsection (a) (by request), within 3 legislative days after Congress receives the report referred to in section 801(a)(1)(A). 
(2)In the Senate, the majority leader of the Senate (or his designee) and the minority leader of the Senate (or his designee) shall introduce such joint resolution described in subsection (a) (by request), within 3 session days after Congress receives the report referred to in section 801(a)(1)(A). 
(b)
(1)A joint resolution described in subsection (a) shall be referred to the committees in each House of Congress with jurisdiction under the rules of the House of Representatives or the Senate to report a bill to amend the provision of law under which the rule is issued. 
(2)For purposes of this section, the term submission date means the date on which the Congress receives the report submitted under section 801(a)(1). 
(c)In the Senate, if the committee or committees to which a joint resolution described in subsection (a) has been referred have not reported it at the end of 15 session days after its introduction, such committee or committees shall be automatically discharged from further consideration of the resolution and it shall be placed on the calendar. A vote on final passage of the resolution shall be taken on or before the close of the 15th session day after the resolution is reported by the committee or committees to which it was referred, or after such committee or committees have been discharged from further consideration of the resolution. 
(d)
(1)In the Senate, when the committee or committees to which a joint resolution is referred have reported, or when a committee or committees are discharged (under subsection (c)) from further consideration of a joint resolution described in subsection (a), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of. 
(2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the joint resolution. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order. 
(3)In the Senate, immediately following the conclusion of the debate on a joint resolution described in subsection (a), and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate, the vote on final passage of the joint resolution shall occur. 
(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a joint resolution described in subsection (a) shall be decided without debate. 
(e)
(1)In the House of Representatives, if the committee or committees to which a joint resolution described in subsection (a) has been referred have not reported it at the end of 15 legislative days after its introduction, such committee or committees shall be automatically discharged from further consideration of the resolution and it shall be placed on the appropriate calendar. A vote on final passage of the resolution shall be taken on or before the close of the 15th legislative day after the resolution is reported by the committee or committees to which it was referred, or after such committee or committees have been discharged from further consideration of the resolution. 
(2)
(A)A motion in the House of Representatives to proceed to the consideration of a resolution shall be privileged and not debatable. An amendment to the motion shall not be in order, nor shall it be in order to move to reconsider the vote by which the motion is agreed to or disagreed to. 
(B)Debate in the House of Representatives on a resolution shall be limited to not more than two hours, which shall be divided equally between those favoring and those opposing the resolution. A motion to further limit debate shall not be debatable. No amendment to, or motion to recommit, the resolution shall be in order. It shall not be in order to reconsider the vote by which a resolution is agreed to or disagreed to. 
(C)Motions to postpone, made in the House of Representatives with respect to the consideration of a resolution, and motions to proceed to the consideration of other business, shall be decided without debate. 
(D)All appeals from the decisions of the Chair relating to the application of the Rules of the House of Representatives to the procedure relating to a resolution shall be decided without debate. 
(f)If, before the passage by one House of a joint resolution of that House described in subsection (a), that House receives from the other House a joint resolution described in subsection (a), then the following procedures shall apply with respect to a joint resolution described in subsection (a) of the House receiving the joint resolution— 
(1)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but 
(2)the vote on final passage shall be on the joint resolution of the other House. 
(g)The enactment of a resolution of approval does not serve as a grant or modification of statutory authority by Congress for the promulgation of a rule, does not extinguish or affect any claim, whether substantive or procedural, against any alleged defect in a rule, and shall not form part of the record before the court in any judicial proceeding concerning a rule. 
(h)This section and section 803 are enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution described in subsection (a), and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
803.Congressional disapproval procedure for nonmajor rules 
(a)For purposes of this section, the term joint resolution means only a joint resolution introduced in the period beginning on the date on which the report referred to in section 801(a)(1)(A) is received by Congress and ending 60 days thereafter (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), the matter after the resolving clause of which is as follows: That Congress disapproves the nonmajor rule submitted by the _ _ relating to _ _, and such rule shall have no force or effect. (The blank spaces being appropriately filled in). 
(b)
(1)A joint resolution described in subsection (a) shall be referred to the committees in each House of Congress with jurisdiction. 
(2)For purposes of this section, the term submission or publication date means the later of the date on which— 
(A)the Congress receives the report submitted under section 801(a)(1); or 
(B)the nonmajor rule is published in the Federal Register, if so published. 
(c)In the Senate, if the committee to which is referred a joint resolution described in subsection (a) has not reported such joint resolution (or an identical joint resolution) at the end of 15 session days after the date of introduction of the joint resolution, such committee may be discharged from further consideration of such joint resolution upon a petition supported in writing by 30 Members of the Senate, and such joint resolution shall be placed on the calendar. 
(d)
(1)In the Senate, when the committee to which a joint resolution is referred has reported, or when a committee is discharged (under subsection (c)) from further consideration of a joint resolution described in subsection (a), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of. 
(2)In the Senate, debate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the joint resolution. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order. 
(3)In the Senate, immediately following the conclusion of the debate on a joint resolution described in subsection (a), and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate, the vote on final passage of the joint resolution shall occur. 
(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a joint resolution described in subsection (a) shall be decided without debate. 
(e)In the Senate the procedure specified in subsection (c) or (d) shall not apply to the consideration of a joint resolution respecting a nonmajor rule— 
(1)after the expiration of the 60 session days beginning with the applicable submission or publication date, or 
(2)if the report under section 801(a)(1)(A) was submitted during the period referred to in section 801(d)(1), after the expiration of the 60 session days beginning on the 15th session day after the succeeding session of Congress first convenes. 
(f)If, before the passage by one House of a joint resolution of that House described in subsection (a), that House receives from the other House a joint resolution described in subsection (a), then the following procedures shall apply: 
(1)The joint resolution of the other House shall not be referred to a committee. 
(2)With respect to a joint resolution described in subsection (a) of the House receiving the joint resolution— 
(A)the procedure in that House shall be the same as if no joint resolution had been received from the other House; but 
(B)the vote on final passage shall be on the joint resolution of the other House. 
804.DefinitionsFor purposes of this chapter— 
(1)The term Federal agency means any agency as that term is defined in section 551(1). 
(2)The term major rule means any rule, including an interim final rule, that the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in— 
(A)an annual effect on the economy of $100,000,000 or more; 
(B)a major increase in costs or prices for consumers, individual industries, Federal, State, or local government agencies, or geographic regions; or 
(C)significant adverse effects on competition, employment, investment, productivity, innovation, or on the ability of United States-based enterprises to compete with foreign-based enterprises in domestic and export markets. 
(3)The term nonmajor rule means any rule that is not a major rule. 
(4)The term rule has the meaning given such term in section 551, except that such term does not include— 
(A)any rule of particular applicability, including a rule that approves or prescribes for the future rates, wages, prices, services, or allowances therefore, corporate or financial structures, reorganizations, mergers, or acquisitions thereof, or accounting practices or disclosures bearing on any of the foregoing; 
(B)any rule relating to agency management or personnel; or 
(C)any rule of agency organization, procedure, or practice that does not substantially affect the rights or obligations of non-agency parties. 
805.Judicial review 
(a)No determination, finding, action, or omission under this chapter shall be subject to judicial review. 
(b)Notwithstanding subsection (a), a court may determine whether a Federal agency has completed the necessary requirements under this chapter for a rule to take effect. 
806.Exemption for monetary policyNothing in this chapter shall apply to rules that concern monetary policy proposed or implemented by the Board of Governors of the Federal Reserve System or the Federal Open Market Committee. 
807.Effective date of certain rulesNotwithstanding section 801— 
(1)any rule that establishes, modifies, opens, closes, or conducts a regulatory program for a commercial, recreational, or subsistence activity related to hunting, fishing, or camping; or 
(2)any rule other than a major rule which an agency for good cause finds (and incorporates the finding and a brief statement of reasons therefore in the rule issued) that notice and public procedure thereon are impracticable, unnecessary, or contrary to the public interest, 
shall take effect at such time as the Federal agency promulgating the rule determines.. 
DSmall business regulatory freedom 
231.FindingsCongress finds the following: 
(1)A vibrant and growing small business sector is critical to the recovery of the economy of the United States. 
(2)Regulations designed for application to large-scale entities have been applied uniformly to small businesses and other small entities, sometimes inhibiting the ability of small entities to create new jobs. 
(3)Uniform Federal regulatory and reporting requirements in many instances have imposed on small businesses and other small entities unnecessary and disproportionately burdensome demands, including legal, accounting, and consulting costs, thereby threatening the viability of small entities and the ability of small entities to compete and create new jobs in a global marketplace. 
(4)Since 1980, Federal agencies have been required to recognize and take account of the differences in the scale and resources of regulated entities, but in many instances have failed to do so. 
(5)In 2009, there were nearly 70,000 pages in the Federal Register, and, according to research by the Office of Advocacy of the Small Business Administration, the annual cost of Federal regulations totals $1,750,000,000,000. Small firms bear a disproportionate burden, paying approximately 36 percent more per employee than larger firms in annual regulatory compliance costs. 
(6)All agencies in the Federal Government should fully consider the costs, including indirect economic impacts and the potential for job creation and job loss, of proposed rules, periodically review existing regulations to determine their impact on small entities, and repeal regulations that are unnecessarily duplicative or have outlived their stated purpose. 
(7)It is the intention of Congress to amend chapter 6 of title 5, United States Code, to ensure that all impacts, including foreseeable indirect effects, of proposed and final rules are considered by agencies during the rulemaking process and that the agencies assess a full range of alternatives that will limit adverse economic consequences, enhance economic benefits, and fully address potential job creation or job loss. 
232.Including indirect economic impact in small entity analysesSection 601 of title 5, United States Code, is amended by adding at the end the following: 
 
(9)the term economic impact means, with respect to a proposed or final rule— 
(A)any direct economic effect of the rule on small entities; and 
(B)any indirect economic effect on small entities, including potential job creation or job loss, that is reasonably foreseeable and that results from the rule, without regard to whether small entities are directly regulated by the rule. . 
233.Judicial review to allow small entities to challenge proposed regulationsSection 611(a) of title 5, United States Code, is amended— 
(1)in paragraph (1), by inserting 603, after 601,; 
(2)in paragraph (2), by inserting 603, after 601,; 
(3)by striking paragraph (3) and inserting the following: 
 
(3)A small entity may seek such review during the 1-year period beginning on the date of final agency action, except that— 
(A)if a provision of law requires that an action challenging a final agency action be commenced before the expiration of 1 year, the lesser period shall apply to an action for judicial review under this section; and 
(B)in the case of noncompliance with section 603 or 605(b), a small entity may seek judicial review of agency compliance with such section before the close of the public comment period. ; and 
(4)in paragraph (4)— 
(A)in subparagraph (A), by striking , and and inserting a semicolon; 
(B)in subparagraph (B), by striking the period and inserting ; or; and 
(C)by adding at the end the following: 
 
(C)issuing an injunction prohibiting an agency from taking any agency action with respect to a rulemaking until that agency is in compliance with the requirements of section 603 or 605. . 
234.Periodic review and sunset of existing rulesSection 610 of title 5, United States Code, is amended to read as follows: 
 
610.Periodic review of rules 
(a)
(1)Not later than 180 days after the date of enactment of the Jobs Through Growth Act, each agency shall establish a plan for the periodic review of— 
(A)each rule issued by the agency that the head of the agency determines has a significant economic impact on a substantial number of small entities, without regard to whether the agency performed an analysis under section 604 with respect to the rule; and 
(B)any small entity compliance guide required to be published by the agency under section 212 of the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note). 
(2)In reviewing rules and small entity compliance guides under paragraph (1), the agency shall determine whether the rules and guides should— 
(A)be amended or rescinded, consistent with the stated objectives of applicable statutes, to minimize any significant adverse economic impacts on a substantial number of small entities (including an estimate of any adverse impacts on job creation and employment by small entities); or 
(B)continue in effect without change. 
(3)Each agency shall publish the plan established under paragraph (1) in the Federal Register and on the Web site of the agency. 
(4)An agency may amend the plan established under paragraph (1) at any time by publishing the amendment in the Federal Register and on the Web site of the agency. 
(b)
(1)Each plan established under subsection (a) shall provide for— 
(A)the review of each rule and small entity compliance guide described in subsection (a)(1) in effect on the date of enactment of the Jobs Through Growth Act— 
(i)not later than 8 years after the date of publication of the plan in the Federal Register; and 
(ii)every 8 years thereafter; and 
(B)the review of each rule adopted and small entity compliance guide described in subsection (a)(1) that is published after the date of enactment of the Jobs Through Growth Act— 
(i)not later than 8 years after the publication of the final rule in the Federal Register; and 
(ii)every 8 years thereafter. 
(2)
(A)If an agency determines that the review of the rules and guides described in paragraph (1)(A) cannot be completed before the date described in paragraph (1)(A)(i), the agency— 
(i)shall publish a statement in the Federal Register certifying that the review cannot be completed; and 
(ii)may extend the period for the review of the rules and guides described in paragraph (1)(A) for a period of not more than 2 years, if the agency publishes notice of the extension in the Federal Register. 
(B)An agency shall transmit to the Chief Counsel for Advocacy of the Small Business Administration and Congress notice of any statement or notice described in subparagraph (A). 
(c)In reviewing rules under the plan required under subsection (a), the agency shall consider— 
(1)the continued need for the rule; 
(2)the nature of complaints received by the agency from small entities concerning the rule; 
(3)comments by the Regulatory Enforcement Ombudsman and the Chief Counsel for Advocacy of the Small Business Administration; 
(4)the complexity of the rule; 
(5)the extent to which the rule overlaps, duplicates, or conflicts with other Federal rules and, unless the head of the agency determines it to be infeasible, State and local rules; 
(6)the contribution of the rule to the cumulative economic impact of all Federal rules on the class of small entities affected by the rule, unless the head of the agency determines that such a calculation cannot be made; 
(7)the length of time since the rule has been evaluated, or the degree to which technology, economic conditions, or other factors have changed in the area affected by the rule; and 
(8)the impact of the rule, including— 
(A)the estimated number of small entities to which the rule will apply; 
(B)the estimated number of small entity jobs that will be lost or created due to the rule; and 
(C)the projected reporting, recordkeeping, and other compliance requirements of the proposed rule, including— 
(i)an estimate of the classes of small entities that will be subject to the requirement; and 
(ii)the type of professional skills necessary for preparation of the report or record. 
(d)
(1)Each agency shall submit an annual report regarding the results of the review required under subsection (a) to— 
(A)Congress; and 
(B)in the case of an agency that is not an independent regulatory agency (as defined in section 3502(5) of title 44), the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget. 
(2)Each report required under paragraph (1) shall include a description of any rule or guide with respect to which the agency made a determination of infeasibility under paragraph (5) or (6) of subsection (c), together with a detailed explanation of the reasons for the determination. 
(e)Each agency shall publish in the Federal Register and on the Web site of the agency a list of the rules and small entity compliance guides to be reviewed under the plan required under subsection (a) that includes— 
(1)a brief description of each rule or guide; 
(2)for each rule, the reason why the head of the agency determined that the rule has a significant economic impact on a substantial number of small entities (without regard to whether the agency had prepared a final regulatory flexibility analysis for the rule); and 
(3)a request for comments from the public, the Chief Counsel for Advocacy of the Small Business Administration, and the Regulatory Enforcement Ombudsman concerning the enforcement of the rules or publication of the guides. 
(f)
(1)With respect to each agency, not later than 6 months after each date described in subsection (b)(1), the Chief Counsel for Advocacy of the Small Business Administration shall determine whether the agency has completed the review required under subsection (b). 
(2)If, after a review under paragraph (1), the Chief Counsel for Advocacy of the Small Business Administration determines that an agency has failed to complete the review required under subsection (b), each rule issued by the agency that the head of the agency determined under subsection (a) has a significant economic impact on a substantial number of small entities shall immediately cease to have effect. . 
235.Requiring small business review panels for all agencies 
(a)AgenciesSection 609 of title 5, United States Code, is amended— 
(1)in subsection (b), by striking a covered agency each place it appears and inserting an agency; and 
(2)in subsection (e)(1), by striking the covered agency and inserting the agency. 
(b)Technical and conforming amendments 
(1)Section 609Section 609 of title 5, United States Code, is amended— 
(A)by striking subsection (d), as amended by section 1100G(a) of Public Law 111–203 (124 Stat. 2112); and 
(B)by redesignating subsection (e) as subsection (d). 
(2)Section 603Section 603(d) of title 5, United States Code, as added by section 1100G(b) of Public Law 111–203 (124 Stat. 2112), is amended— 
(A)in paragraph (1), by striking a covered agency, as defined in section 609(d)(2) and inserting the Bureau of Consumer Financial Protection; and 
(B)in paragraph (2), by striking A covered agency, as defined in section 609(d)(2), and inserting The Bureau of Consumer Financial Protection. 
(3)Section 604Section 604(a) of title 5, United States Code, is amended— 
(A)by redesignating the second paragraph designated as paragraph (6) (relating to covered agencies), as added by section 1100G(c)(3) of Public Law 111–203 (124 Stat. 2113), as paragraph (7); and 
(B)in paragraph (7), as so redesignated— 
(i)by striking a covered agency, as defined in section 609(d)(2) and inserting the Bureau of Consumer Financial Protection; and 
(ii)by striking the agency and inserting the Bureau. 
(4)Effective dateThe amendments made by this subsection shall take effect on the date of enactment of this Act and apply on and after the designated transfer date established under section 1062 of Public Law 111–203 (12 U.S.C. 5582). 
236.Expanding the Regulatory Flexibility Act to agency guidance documentsSection 601(2) of title 5, United States Code, is amended by inserting after public comment the following: and any significant guidance document, as defined in the Office of Management and Budget Final Bulletin for Agency Good Guidance Procedures (72 Fed. Reg. 3432; January 25, 2007). 
237.Requiring the Internal Revenue Service to consider small entity impact 
(a)In generalSection 603(a) of title 5, United States Code, is amended, in the fifth sentence, by striking but only and all that follows through the period at the end and inserting but only to the extent that such interpretative rules, or the statutes upon which such rules are based, impose on small entities a collection of information requirement or a recordkeeping requirement.. 
(b)DefinitionsSection 601 of title 5, United States Code, as amended by section 332 of this title, is amended— 
(1)in paragraph (6), by striking and at the end; and 
(2)by striking paragraphs (7) and (8) and inserting the following: 
 
(7)the term collection of information has the meaning given that term in section 3502(3) of title 44; 
(8)the term recordkeeping requirement has the meaning given that term in section 3502(13) of title 44; and . 
238.Mitigating penalties on small entitiesSection 223 of the Small Business Regulatory Enforcement Fairness Act of 1996 (Public Law 104–121; 110 Stat. 862) is amended by adding at the end the following: 
 
(d)Review of policies and programs 
(1)Review requiredNot later than 6 months after the date of enactment of this subsection, and every 2 years thereafter, each agency regulating the activities of small entities shall review the policy or program established by the agency under subsection (a) and make any modifications to the policy or program necessary to comply with the requirements under this section. 
(2)ReportNot later than 6 months after the date of enactment of this subsection, and every 2 years thereafter, each agency described in paragraph (1) shall submit a report on the review and modifications required under paragraph (1) to— 
(A)the Committee on Small Business and Entrepreneurship and the Committee on Homeland Security and Governmental Affairs of the Senate; and 
(B)the Committee on Small Business and the Committee on the Judiciary of the House of Representatives. . 
239.Requiring more detailed small entity analyses 
(a)Initial regulatory flexibility analysisSection 603 of title 5, United States Code, as amended by section 1100G(b) of Public Law 111–203 (124 Stat. 2112), is amended— 
(1)by striking subsection (b) and inserting the following: 
 
(b)Each initial regulatory flexibility analysis required under this section shall contain a detailed statement— 
(1)describing the reasons why action by the agency is being considered; 
(2)describing the objectives of, and legal basis for, the proposed rule; 
(3)estimating the number and type of small entities to which the proposed rule will apply; 
(4)describing the projected reporting, recordkeeping, and other compliance requirements of the proposed rule, including an estimate of the classes of small entities which will be subject to the requirement and the type of professional skills necessary for preparation of the report and record; 
(5)describing all relevant Federal rules which may duplicate, overlap, or conflict with the proposed rule, or the reasons why such a description could not be provided; and 
(6)estimating the additional cumulative economic impact of the proposed rule on small entities, including job creation and employment by small entities, beyond that already imposed on the class of small entities by the agency, or the reasons why such an estimate is not available. ; and 
(2)by adding at the end the following: 
 
(e)An agency shall notify the Chief Counsel for Advocacy of the Small Business Administration of any draft rules that may have a significant economic impact on a substantial number of small entities— 
(1)when the agency submits a draft rule to the Office of Information and Regulatory Affairs of the Office of Management and Budget under Executive Order 12866, if that order requires the submission; or 
(2)if no submission to the Office of Information and Regulatory Affairs is required— 
(A)a reasonable period before publication of the rule by the agency; and 
(B)in any event, not later than 3 months before the date on which the agency publishes the rule. . 
(b)Final regulatory flexibility analysis 
(1)In generalSection 604(a) of title 5, United States Code, is amended— 
(A)by inserting detailed before description each place it appears; 
(B)in paragraph (2)— 
(i)by inserting detailed before statement each place it appears; and 
(ii)by inserting (or certification of the proposed rule under section 605(b)) after initial regulatory flexibility analysis; 
(C)in paragraph (4), by striking an explanation and inserting a detailed explanation; and 
(D)in paragraph (6) (relating to a description of steps taken to minimize significant economic impact), as added by section 1601 of the Small Business Jobs Act of 2010 (Public Law 111–240; 124 Stat. 2251), by inserting detailed before statement. 
(2)Publication of analysis on web site, etcSection 604(b) of title 5, United States Code, is amended to read as follows: 
 
(b)The agency shall— 
(1)make copies of the final regulatory flexibility analysis available to the public, including by publishing the entire final regulatory flexibility analysis on the Web site of the agency; and 
(2)publish in the Federal Register the final regulatory flexibility analysis, or a summary of the analysis that includes the telephone number, mailing address, and address of the Web site where the complete final regulatory flexibility analysis may be obtained. . 
(c)Cross-References to other analysesSection 605(a) of title 5, United States Code, is amended to read as follows: 
 
(a)A Federal agency shall be deemed to have satisfied a requirement regarding the content of a regulatory flexibility agenda or regulatory flexibility analysis under section 602, 603, or 604, if the Federal agency provides in the agenda or regulatory flexibility analysis a cross-reference to the specific portion of an agenda or analysis that is required by another law and that satisfies the requirement under section 602, 603, or 604. . 
(d)CertificationsSection 605(b) of title 5, United States Code, is amended, in the second sentence, by striking statement providing the factual and inserting detailed statement providing the factual and legal. 
(e)Quantification requirementsSection 607 of title 5, United States Code, is amended to read as follows: 
 
607.Quantification requirementsIn complying with sections 603 and 604, an agency shall provide— 
(1)a quantifiable or numerical description of the effects of the proposed or final rule, including an estimate of the potential for job creation or job loss, and alternatives to the proposed or final rule; or 
(2)a more general descriptive statement regarding the potential for job creation or job loss and a detailed statement explaining why quantification under paragraph (1) is not practicable or reliable. . 
240.Ensuring that agencies consider small entity impact during the rulemaking processSection 605(b) of title 5, United States Code, is amended— 
(1)by inserting (1) after (b); and 
(2)by adding at the end the following: 
 
(2)If, after publication of the certification required under paragraph (1), the head of the agency determines that there will be a significant economic impact on a substantial number of small entities, the agency shall comply with the requirements of section 603 before the publication of the final rule, by— 
(A)publishing an initial regulatory flexibility analysis for public comment; or 
(B)re-proposing the rule with an initial regulatory flexibility analysis. 
(3)The head of an agency may not make a certification relating to a rule under this subsection, unless the head of the agency has determined— 
(A)the average cost of the rule for small entities affected or reasonably presumed to be affected by the rule; 
(B)the number of small entities affected or reasonably presumed to be affected by the rule; and 
(C)the number of affected small entities for which that cost will be significant. 
(4)Before publishing a certification and a statement providing the factual basis for the certification under paragraph (1), the head of an agency shall— 
(A)transmit a copy of the certification and statement to the Chief Counsel for Advocacy of the Small Business Administration; and 
(B)consult with the Chief Counsel for Advocacy of the Small Business Administration on the accuracy of the certification and statement. . 
241.Qualifications of the Chief Counsel for Advocacy and authority for the Office of Advocacy 
(a)Qualifications of Chief Counsel for AdvocacySection 201 of Public Law 94–305 (15 U.S.C. 634a) is amended by adding at the end the following: The Chief Counsel for Advocacy shall be an attorney with business experience and expertise in or knowledge of the regulatory process.. 
(b)Additional powers of Office of AdvocacySection 203 of Public Law 94–305 (15 U.S.C. 634c) is amended— 
(1)in paragraph (5), by striking and at the end; 
(2)in paragraph (6), by striking the period at the end and inserting ; and; and 
(3)by inserting after paragraph (6) the following: 
 
(7)at the discretion of the Chief Counsel for Advocacy, comment on regulatory action by an agency that affects small businesses, without regard to whether the agency is required to file a notice of proposed rulemaking under section 553 of title 5, United States Code, with respect to the action. . 
242.Technical and conforming amendments 
(a)HeadingSection 605 of title 5, United States Code, is amended in the section heading by striking Avoidance and all that follows and inserting the following: Incorporations by reference and certification.. 
(b)Table of sectionsThe table of sections for chapter 6 of title 5, United States Code, is amended— 
(1)by striking the item relating to section 605 and inserting the following: 
 
 
605. Incorporations by reference and certifications.  ;  and
(2)by striking the item relating to section 607 inserting the following: 
 
 
607. Quantification requirements.  . 
ESmall Business Freedom of Commerce Act 
251.Small business exemptions 
(a)ElectionNotwithstanding any other provision of law, a small business concern operating in the United States may elect to be exempt from any Federal rule or regulation issued on or after January 1, 2008. 
(b)Process for exemption 
(1)Notification of Federal agencyTo be exempt from a rule or regulation under this section, the highest ranking official of a small business concern shall provide to the Federal agency that issued such rule or regulation written notice that the small business concern has elected to be exempt from such rule or regulation. 
(2)TimingA small business concern shall be exempt from a rule or regulation beginning on the date that is 30 days after the date that written notice provided by such concern under paragraph (1), with respect to such rule or regulation, is received by the applicable Federal agency. 
(3)Confirmation of written noticeNot later than 7 days after receiving a written notice under paragraph (1), the head of the Federal agency that received such notice shall provide to the applicable small business concern written confirmation that such notice has been received. 
(c)Notification of publicA small business concern that is exempt from a Federal rule or regulation under this section shall— 
(1)label any product of the concern affected by such exemption in a manner that provides notice that the product is no longer subject to such rule or regulation; and 
(2)include in any communication of the concern relating to a product or activity affected by such exemption notice that the product or activity is no longer subject to such rule or regulation. 
(d)PenaltiesA small business concern that fails to satisfy any requirement under this section shall be subject to penalties for noncompliance with an applicable Federal rule or regulation without regard to any election of the small business concern to be exempt from such rule or regulation. 
(e)LimitationsA small business concern may not elect to be exempt under this section from a rule or regulation issued by the Department of Defense or the Department of Homeland Security, if the Secretary of Defense or the Secretary of Homeland Security has determined that such rule or regulation is necessary for the security of the United States. 
(f)DefinitionsIn this section, the following definitions apply: 
(1)Federal agencyThe term Federal agency means any department, agency, or independent establishment of the Federal Government. 
(2)Small business concernThe term small business concern has the meaning given such term in section 3(a) of the Small Business Act (15 U.S.C. 632(a)). 
IIIAmerican energy production 
AEnd of Presidential Permatorium on America’s Outer Continental Shelf Resources  
301.Deadline for certain permit applications under existing leases 
(a)In generalA lease under which a covered application is submitted to the Secretary of the Interior shall be considered to be in directed suspension during the period beginning May 27, 2010, and ending on the date the Secretary issues a final decision on the application, if the Secretary does not issue a final decision on the application— 
(1)before the end of the 30-day period beginning on the date of enactment of this Act, in the case of a covered application submitted before such date of enactment; or 
(2)before the end of the 30-day period beginning on the date the application is received by the Secretary, in the case of a covered application submitted on or after such date of enactment. 
(b)Covered applicationIn this section the term covered application means an application for a permit to drill under an oil and gas lease under the Outer Continental Shelf Lands Act in effect on the date of enactment of this Act, that— 
(1)represents a resubmission of an approved permit to drill (including an application for a permit to sidetrack) that was approved by the Secretary before May 27, 2010; and 
(2)is received by the Secretary after October 12, 2010, and before the end of the 30-day period beginning on the date of enactment of this Act. 
1Outer Continental Shelf 
311.End moratorium of oil and gas leasing in certain areas of the Gulf of Mexico 
(a)Repeal of Moratorium 
(1)RepealSubsection (a) of section 104 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is repealed. 
(2)National defense areaSection 12(d) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(d)) is amended— 
(A)by striking (d) The United States and inserting the following: 
 
(d)Restriction of areas for national defense 
(1)In generalThe United States ; and 
(B)by adding at the end the following: 
 
(2)ReviewAnnually, the Secretary of Defense shall review the areas of the outer Continental Shelf that have been designated as restricted from exploration and operation to determine whether the areas should remain under restriction. . 
(b)Leasing of Moratorium Areas 
(1)In generalAs soon as practicable, but not later than 1 year, after the date of enactment of this Act, the Secretary of the Interior shall offer for leasing under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), any areas made available for leasing as a result of the enactment of subsection (a). 
(2)Leasing planAny areas made available for leasing under paragraph (1) shall be offered for lease under this section notwithstanding the omission of any of these respective areas from the applicable 5-year plan developed by the Secretary pursuant to section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344). 
(c)Military missionSection 104 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is further amended— 
(1)by striking (b) Military mission line.—Notwithstanding subsection (a), the and inserting (a) Military mission.—The; 
(2)by redesignating subsection (c) as subsection (b); 
(3)in subsection (b)(1), as so redesignated, by striking paragraph (2) or (3) of subsection (a) and inserting paragraph (5); and 
(4)in subsection (b), as so redesignated, by adding at the end the following: 
 
(5)Areas describedThe areas referred to in paragraph (1) are— 
(A)any area in the Eastern Planning Area that is within 125 miles of the coastline of the State of Florida; and 
(B)any area in the Central Planning Area that is— 
(i)within— 
(I)the 181 Area; and 
(II)100 miles of the coastline of the State of Florida; or 
(ii)
(I)outside the 181 Area; 
(II)east of the western edge of the Pensacola Official Protraction Diagram (UTM X coordinate 1,393,920 (NAD 27 feet)); and 
(III)within 100 miles of the coastline of the State of Florida. . 
312.Outer Continental Shelf directed lease sales 
(a)209 lease saleThe Secretary of the Interior (referred to in this section as the Secretary) shall offer the Beaufort Sea Program Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale Schedule. 
(b)210 lease saleThe Secretary shall offer the Western Gulf of Mexico Program Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale Schedule. 
(c)212 lease saleThe Secretary shall offer the Chukchi Sea Program Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale Schedule. 
(d)213 lease saleThe Secretary shall offer the Central Gulf of Mexico Program Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale Schedule. 
(e)215 lease saleThe Secretary shall offer the Western Gulf of Mexico Program Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale Schedule. 
(f)216 lease saleThe Secretary shall offer the Central Gulf of Mexico Program Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale Schedule. 
(g)217 lease saleThe Secretary shall offer the Beaufort Sea Program Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale Schedule. 
(h)214 lease saleThe Secretary shall offer the North Aleutian Basin Program Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale Schedule. 
(i)218 lease saleThe Secretary shall offer the Western Gulf of Mexico Program Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale Schedule. 
(j)219 lease saleThe Secretary shall offer the Cook Inlet Program Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale Schedule. 
(k)220 lease saleThe Secretary shall offer the Mid-Atlantic Program Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in 2011 as established in the 2007–2012 Lease Sale Schedule. 
(l)221 lease saleThe Secretary shall offer the Chukchi Sea Program Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in 2012 as established in the 2007–2012 Lease Sale Schedule. 
(m)222 lease saleThe Secretary shall offer the Central Gulf of Mexico Program Area for oil and gas leasing pursuant to the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) in 2012 as established in the 2007–2012 Lease Sale Schedule. 
313.Leasing program considered approved 
(a)In generalThe Draft Proposed Outer Continental Shelf Oil and Gas Leasing Program 2010–2015 issued by the Secretary of the Interior (referred to in this section as the Secretary) under section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is considered to have been approved by the Secretary as a final oil and gas leasing program under that section. 
(b)Final environmental impact statementThe Secretary is considered to have issued a final environmental impact statement for the program described in subsection (a) in accordance with all of the requirements of sections 18, 19, and 20 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344, 1345, and 1346), in accordance with all requirements under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)), and in accordance with all requirements of the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.). 
314.Outer Continental Shelf lease sales 
(a)Requirement To conduct lease sales 
(1)In generalExcept as provided in paragraph (2), not later than one year after the date of enactment of this Act and annually thereafter, the Secretary of the Interior (referred to in this section as the Secretary) shall conduct at a minimum one lease sale in an Atlantic Planning Area, one lease sale in the Pacific Planning Area, one lease sale in the Alaska Planning Area, and three lease sales in a Gulf of Mexico Planning Area for which the Secretary determines that there is a commercial interest in purchasing Federal oil and gas leases for production on the outer Continental Shelf. 
(2)Subsequent determinations and salesIf the Secretary determines that there is not a commercial interest in purchasing Federal oil and gas leases for production on the outer Continental Shelf in a planning area under this subsection, not later than 2 years after the date of enactment of the determination and every 2 years thereafter, the Secretary shall— 
(A)determine whether there is a commercial interest in purchasing Federal oil and gas leases for production on the outer Continental Shelf in the planning area; and 
(B)if the Secretary determines that there is a commercial interest described in subparagraph (A), conduct a lease sale in the planning area. 
(b)Leasing planAny areas made available for leasing under subsection (a) shall be offered for lease under this section notwithstanding the omission of any of these respective areas from the applicable 5-year plan developed by the Secretary pursuant to section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344). 
315.Restrictions on leasing of the Outer Continental Shelf 
(a)State opt-OutNo lease authorizing a permanent surface energy project for the exploration, development, or production of oil or gas may be issued for any area of the Outer Continental Shelf located within 10 miles of the coastline of a State if the State has notified the Secretary of the Interior that the State does not want to participate in such leasing. 
(b)Existing leases not affectedThis section shall not affect any lease issued before the date of enactment of this Act. 
316.Sharing of OCS receipts with States and local governmentsSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended as follows: 
(1)By designating the existing text as subsection (a). 
(2)In subsection (a) (as so designated) by inserting , if not paid as otherwise provided in this title after receipts. 
(3)By adding the following: 
 
(b)Treatment of OCS Receipts 
(1)DepositThe Secretary shall deposit into a separate account in the Treasury the portion of OCS Receipts for each fiscal year that will be shared under paragraph (2). 
(2)Immediate receipts sharingBeginning October 1, 2012, the Secretary shall share 50 percent of OCS Receipts derived from all leases, except that the Secretary shall only share 25 percent of such OCS Receipts derived from all such leases within a State’s Adjacent Zone if leasing is not allowed within at least 25 percent of that State’s Adjacent Zone located completely within 75 miles of any coastline. 
(3)AllocationsThe Secretary shall allocate the OCS Receipts deposited into the separate account established by paragraph (1) that are shared under paragraph (2) as follows: 
(A)Bonus bidsDeposits derived from bonus bids from a leased tract, including interest thereon, shall be allocated at the end of each fiscal year to the Adjacent State. 
(B)RoyaltiesDeposits derived from royalties and net profit shares from a leased tract, including interest thereon, shall be allocated at the end of each fiscal year as follows: 
(i)Fifty percent to the Adjacent State. 
(ii)Fifty percent to all States, including the Adjacent State, having a coastline point within 300 miles of the leased tract, divided equally, if such State allows leasing within at least 25 percent of its Adjacent Zone within 75 miles of the coastline. 
(C)Limitation if not admitted to the Union as a StateAny entity defined as a State under section 2(r), that has not been admitted to the Union as a State shall only be entitled to one-half of a State share under this paragraph. 
(c)Transmission of Allocations 
(1)In generalNot later than 90 days after the end of each fiscal year, the Secretary shall transmit— 
(A)to each State 60 percent of such State’s allocations under subsections (b)(2), (b)(3)(A), and (b)(3)(B) (i) and (ii) for the immediate prior fiscal year; and 
(B)to each coastal county-equivalent and municipal political subdivisions of such State a total of 40 percent of such State’s allocations under subsections (b)(2), (b)(3)(A), and (b)(3)(B) (i) and (ii), for the immediate prior fiscal year, together with all accrued interest thereon. 
(2)Allocations to coastal county-equivalent political subdivisionsThe Secretary shall make an initial allocation of the OCS Receipts to be shared under paragraph (1)(B) as follows: 
(A)Twenty-five percent shall be allocated to coastal county-equivalent political subdivisions that are completely more than 25 miles landward of the coastline and at least a part of which lies not more than 75 miles landward from the coastline, with the allocation among such coastal county-equivalent political subdivisions based on population. 
(B)Seventy-five percent shall be allocated to coastal county-equivalent political subdivisions that are completely or partially less than 25 miles landward of the coastline, with the allocation among such coastal county-equivalent political subdivisions to be further allocated as follows: 
(i)Twenty-five percent shall be allocated based on the ratio of such coastal county-equivalent political subdivision’s population to the coastal population of all coastal county-equivalent political subdivisions in the State. 
(ii)Twenty-five percent shall be allocated based on the ratio of such coastal county-equivalent political subdivision’s coastline miles to the coastline miles of all coastal county-equivalent political subdivisions in the State as calculated by the Secretary. In such calculations, coastal county-equivalent political subdivisions without a coastline shall be considered to have 50 percent of the average coastline miles of the coastal county-equivalent political subdivisions that do have coastlines. 
(iii)Fifty percent shall be allocated equally to all coastal county-equivalent political subdivisions having a coastline point within 300 miles of the leased tract for which OCS Receipts are being shared. 
(3)Allocations to coastal municipal political subdivisionsThe initial allocation to each coastal county-equivalent political subdivision under paragraph (2) shall be further allocated to the coastal county-equivalent political subdivision and any coastal municipal political subdivisions located partially or wholly within the boundaries of the coastal county-equivalent political subdivision as follows: 
(A)One-third shall be allocated to the coastal county-equivalent political subdivision. 
(B)Two-thirds shall be allocated on a per capita basis to the municipal political subdivisions and the county-equivalent political subdivision, with the allocation to the latter based upon its population not included within the boundaries of a municipal political subdivision. 
(d)Investment of DepositsAmounts deposited under this section shall be invested by the Secretary of the Treasury in securities backed by the full faith and credit of the United States having maturities suitable to the needs of the account in which they are deposited and yielding the highest reasonably available interest rates as determined by the Secretary of the Treasury. 
(e)Use of FundsA recipient of funds under this section may use the funds for one or more of the following: 
(1)To reduce in-State college tuition at public institutions of higher learning and otherwise support public education, including career technical education. 
(2)To make transportation infrastructure improvements. 
(3)To reduce taxes. 
(4)To promote, fund, and provide for— 
(A)coastal or environmental restoration; 
(B)fish, wildlife, and marine life habitat enhancement; 
(C)waterways construction and maintenance; 
(D)levee construction and maintenance and shore protection; and 
(E)marine and oceanographic education and research. 
(5)To promote, fund, and provide for— 
(A)infrastructure associated with energy production activities conducted on the outer Continental Shelf; 
(B)energy demonstration projects; 
(C)supporting infrastructure for shore-based energy projects; 
(D)State geologic programs, including geologic mapping and data storage programs, and State geophysical data acquisition; 
(E)State seismic monitoring programs, including operation of monitoring stations; 
(F)development of oil and gas resources through enhanced recovery techniques; 
(G)energy efficiency and conservation programs; and 
(H)front-end engineering and design for facilities that produce liquid fuels from hydrocarbons and other biological matter. 
(6)To promote, fund, and provide for— 
(A)historic preservation programs and projects; 
(B)natural disaster planning and response; and 
(C)hurricane and natural disaster insurance programs. 
(7)For any other purpose as determined by State law. 
(f)No Accounting RequiredNo recipient of funds under this section shall be required to account to the Federal Government for the expenditure of such funds, except as otherwise may be required by law. However, States may enact legislation providing for accounting for and auditing of such expenditures. Further, funds allocated under this section to States and political subdivisions may be used as matching funds for other Federal programs. 
(g)Effect of Future LawsEnactment of any future Federal statute that has the effect, as determined by the Secretary, of restricting any Federal agency from spending appropriated funds, or otherwise preventing it from fulfilling its pre-existing responsibilities as of the date of enactment of the statute, unless such responsibilities have been reassigned to another Federal agency by the statute with no prevention of performance, to issue any permit or other approval impacting on the OCS oil and gas leasing program, or any lease issued thereunder, or to implement any provision of this Act shall automatically prohibit any sharing of OCS Receipts under this section directly with the States, and their coastal political subdivisions, for the duration of the restriction. The Secretary shall make the determination of the existence of such restricting effects within 30 days of a petition by any outer Continental Shelf lessee or producing State. 
(h)DefinitionsIn this section: 
(1)Coastal county-equivalent political subdivisionThe term coastal county-equivalent political subdivision means a political jurisdiction immediately below the level of State government, including a county, parish, borough in Alaska, independent municipality not part of a county, parish, or borough in Alaska, or other equivalent subdivision of a coastal State, that lies within the coastal zone. 
(2)Coastal municipal political subdivisionThe term coastal municipal political subdivision means a municipality located within and part of a county, parish, borough in Alaska, or other equivalent subdivision of a State, all or part of which coastal municipal political subdivision lies within the coastal zone. 
(3)Coastal populationThe term coastal population means the population of all coastal county-equivalent political subdivisions, as determined by the most recent official data of the Census Bureau. 
(4)Coastal zoneThe term coastal zone means that portion of a coastal State, including the entire territory of any coastal county-equivalent political subdivision at least a part of which lies, within 75 miles landward from the coastline, or a greater distance as determined by State law enacted to implement this section. 
(5)Bonus bidsThe term bonus bids means all funds received by the Secretary to issue an outer Continental Shelf minerals lease. 
(6)RoyaltiesThe term royalties means all funds received by the Secretary from production of oil or natural gas, or the sale of production taken in-kind, or from net profit shares, from an outer Continental Shelf minerals lease. 
(7)Producing stateThe term producing State means an Adjacent State having an Adjacent Zone containing leased tracts from which OCS Receipts were derived. 
(8)OCS receiptsThe term OCS Receipts means bonus bids and royalties, excluding royalties from leases amended under the authority of section 8(s) of this Act. . 
2Arctic Coastal Plain 
321.DefinitionsIn this chapter: 
(1)Coastal PlainThe term Coastal Plain means that area identified as the 1002 Coastal Plain Area on the map. 
(2)Federal agreementThe term Federal Agreement means the Federal Agreement and Grant Right-of-Way for the Trans-Alaska Pipeline issued on January 23, 1974, in accordance with section 28 of the Mineral Leasing Act (30 U.S.C. 185) and the Trans-Alaska Pipeline Authorization Act (43 U.S.C. 1651 et seq.). 
(3)Final statementThe term Final Statement means the final legislative environmental impact statement on the Coastal Plain, dated April 1987, and prepared pursuant to section 1002 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)). 
(4)MapThe term map means the map entitled Arctic National Wildlife Refuge, dated September 2005, and prepared by the United States Geological Survey. 
(5)SecretaryThe term Secretary means the Secretary of the Interior (or the designee of the Secretary), acting through the Director of the Bureau of Land Management, in consultation with the Director of the United States Fish and Wildlife Service. 
322.Leasing program for land within the Coastal Plain 
(a)In generalThe Secretary shall take such actions as are necessary— 
(1)to establish and implement, in accordance with this chapter, a competitive oil and gas leasing program that will result in an environmentally sound program for the exploration, development, and production of the oil and gas resources of the Coastal Plain; and 
(2)to administer this chapter through regulations, lease terms, conditions, restrictions, prohibitions, stipulations, and other provisions that require the application of the best commercially available technology for oil and gas exploration, development, and production to all exploration, development, and production operations under this chapter in a manner that ensures the receipt of fair market value by the public for the mineral resources to be leased. 
(b)Repeal 
(1)RepealSection 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16 U.S.C. 3143) is repealed. 
(2)Conforming amendmentThe table of contents contained in section 1 of that Act (16 U.S.C. 3101 note) is amended by striking the item relating to section 1003. 
(3)Compliance with NEPA for other actions 
(A)In generalBefore conducting the first lease sale under this chapter, the Secretary shall prepare an environmental impact statement in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the actions authorized by this chapter that are not referred to in paragraph (2). 
(B)Identification and analysisNotwithstanding any other provision of law, in carrying out this paragraph, the Secretary shall not be required— 
(i)to identify nonleasing alternative courses of action; or 
(ii)to analyze the environmental effects of those courses of action. 
(C)Identification of preferred actionNot later than 18 months after the date of enactment of this Act, the Secretary shall— 
(i)identify only a preferred action and a single leasing alternative for the first lease sale authorized under this chapter; and 
(ii)analyze the environmental effects and potential mitigation measures for those 2 alternatives. 
(D)Public commentsIn carrying out this paragraph, the Secretary shall consider only public comments that are filed not later than 20 days after the date of publication of a draft environmental impact statement. 
(E)Effect of complianceNotwithstanding any other provision of law, compliance with this paragraph shall be considered to satisfy all requirements for the analysis and consideration of the environmental effects of proposed leasing under this chapter. 
(c)Relationship to State and local authorityNothing in this chapter expands or limits any State or local regulatory authority. 
(d)Special areas 
(1)Designation 
(A)In generalThe Secretary, after consultation with the State of Alaska, the North Slope Borough, Alaska, and the City of Kaktovik, Alaska, may designate not more than 45,000 acres of the Coastal Plain as a special area if the Secretary determines that the special area would be of such unique character and interest as to require special management and regulatory protection. 
(B)Sadlerochit spring areaThe Secretary shall designate as a special area in accordance with subparagraph (A) the Sadlerochit Spring area, comprising approximately 4,000 acres as depicted on the map. 
(2)ManagementThe Secretary shall manage each special area designated under this subsection in a manner that preserves the unique and diverse character of the area, including fish, wildlife, subsistence resources, and cultural values of the area. 
(3)Exclusion from leasing or surface occupancy 
(A)In generalThe Secretary may exclude any special area designated under this subsection from leasing. 
(B)No surface occupancyIf the Secretary leases all or a portion of a special area for the purposes of oil and gas exploration, development, production, and related activities, there shall be no surface occupancy of the land comprising the special area. 
(4)Directional drillingNotwithstanding any other provision of this subsection, the Secretary may lease all or a portion of a special area under terms that permit the use of horizontal drilling technology from sites on leases located outside the special area. 
(e)Limitation on closed areasThe Secretary may not close land within the Coastal Plain to oil and gas leasing or to exploration, development, or production except in accordance with this chapter. 
(f)Regulations 
(1)In generalNot later than 15 months after the date of enactment of this Act, the Secretary shall promulgate such regulations as are necessary to carry out this chapter, including rules and regulations relating to protection of the fish and wildlife, fish and wildlife habitat, subsistence resources, and environment of the Coastal Plain. 
(2)Revision of regulationsThe Secretary shall periodically review and, as appropriate, revise the rules and regulations issued under paragraph (1) to reflect any significant biological, environmental, scientific or engineering data that come to the attention of the Secretary. 
323.Lease sales 
(a)In generalLand may be leased pursuant to this chapter to any person qualified to obtain a lease for deposits of oil and gas under the Mineral Leasing Act (30 U.S.C. 181 et seq.). 
(b)ProceduresThe Secretary shall, by regulation, establish procedures for— 
(1)receipt and consideration of sealed nominations for any area in the Coastal Plain for inclusion in, or exclusion (as provided in subsection (c)) from, a lease sale; 
(2)the holding of lease sales after that nomination process; and 
(3)public notice of and comment on designation of areas to be included in, or excluded from, a lease sale. 
(c)Lease sale bidsBidding for leases under this chapter shall be by sealed competitive cash bonus bids. 
(d)Acreage minimum in first saleFor the first lease sale under this chapter, the Secretary shall offer for lease those tracts the Secretary considers to have the greatest potential for the discovery of hydrocarbons, taking into consideration nominations received pursuant to subsection (b)(1), but in no case less than 200,000 acres. 
(e)Timing of lease salesThe Secretary shall— 
(1)not later than 22 months after the date of enactment of this Act, conduct the first lease sale under this chapter; 
(2)not later than 90 days after the date of the completion of the sale, evaluate the bids in the sale and issue leases resulting from the sale; and 
(3)conduct additional sales at appropriate intervals if sufficient interest in exploration or development exists to warrant the conduct of the additional sales. 
324.Grant of leases by the Secretary 
(a)In generalOn payment by a lessee of such bonus as may be accepted by the Secretary, the Secretary may grant to the highest responsible qualified bidder in a lease sale conducted pursuant to section 323 a lease for any land on the Coastal Plain. 
(b)Subsequent transfers 
(1)In generalNo lease issued under this chapter may be sold, exchanged, assigned, sublet, or otherwise transferred except with the approval of the Secretary. 
(2)Condition for approvalBefore granting any approval described in paragraph (1), the Secretary shall consult with and give due consideration to the opinion of the Attorney General. 
325.Lease terms and conditionsAn oil or gas lease issued pursuant to this chapter shall— 
(1)provide for the payment of a royalty of not less than 12½ percent of the amount or value of the production removed or sold from the lease, as determined by the Secretary in accordance with regulations applicable to other Federal oil and gas leases; 
(2)require that each lessee of land within the Coastal Plain shall be fully responsible and liable for the reclamation of land within the Coastal Plain and any other Federal land that is adversely affected in connection with exploration, development, production, or transportation activities within the Coastal Plain conducted by the lessee or by any of the subcontractors or agents of the lessee; 
(3)provide that the lessee may not delegate or convey, by contract or otherwise, that reclamation responsibility and liability to another person without the express written approval of the Secretary; 
(4)provide that the standard of reclamation for land required to be reclaimed under this chapter shall be, to the maximum extent practicable— 
(A)a condition capable of supporting the uses that the land was capable of supporting prior to any exploration, development, or production activities; or 
(B)on application by the lessee, to a higher or better standard, as approved by the Secretary; 
(5)contain terms and conditions relating to protection of fish and wildlife, fish and wildlife habitat, subsistence resources, and the environment as required under section 322(a)(2); 
(6)provide that each lessee, and each agent and contractor of a lessee, use their best efforts to provide a fair share of employment and contracting for Alaska Natives and Alaska Native Corporations from throughout the State of Alaska, as determined by the level of obligation previously agreed to in the Federal Agreement; and 
(7)contain such other provisions as the Secretary determines to be necessary to ensure compliance with this chapter and the regulations promulgated under this chapter. 
326.Expedited judicial review 
(a)Filing of complaints 
(1)DeadlineA complaint seeking judicial review of a provision of this chapter or an action of the Secretary under this chapter shall be filed— 
(A)except as provided in subparagraph (B), during the 90-day period beginning on the date on which the action being challenged was carried out; or 
(B)in the case of a complaint based solely on grounds arising after the 90-day period described in subparagraph (A), by not later than 90 days after the date on which the complainant knew or reasonably should have known about the grounds for the complaint. 
(2)VenueA complaint seeking judicial review of a provision of this chapter or an action of the Secretary under this chapter shall be filed in the United States District Court for the District of Columbia. 
(3)Scope 
(A)In generalJudicial review of a decision of the Secretary relating to a lease sale under this chapter (including an environmental analysis of such a lease sale) shall be— 
(i)limited to a review of whether the decision is in accordance with this chapter; and 
(ii)based on the administrative record of the decision. 
(B)PresumptionsAny identification by the Secretary of a preferred course of action relating to a lease sale, and any analysis by the Secretary of environmental effects, under this chapter shall be presumed to be correct unless proven otherwise by clear and convincing evidence. 
(b)Limitation on other reviewAny action of the Secretary that is subject to judicial review under this section shall not be subject to judicial review in any civil or criminal proceeding for enforcement. 
(c)Relationship to other provisionsSubchapter B of chapter 2 shall not affect the application of this section. 
327.Rights-of-way across the Coastal Plain 
(a)In generalThe Secretary shall issue rights-of-way and easements across the Coastal Plain for the transportation of oil and gas— 
(1)except as provided in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185), without regard to title XI of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et seq.); and 
(2)under title XI of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3161 et seq.), for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170, 3171). 
(b)RegulationsThe Secretary shall include in regulations under section 322(f) provisions granting rights-of-way and easements described in subsection (a). 
328.ConveyanceNotwithstanding section 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3192(h)(2)), to remove any cloud on title to land, and to clarify land ownership patterns in the Coastal Plain, the Secretary shall— 
(1)to the extent necessary to fulfill the entitlement of the Kaktovik Inupiat Corporation under sections 12 and 14 of the Alaska Native Claims Settlement Act (43 U.S.C. 1611, 1613), as determined by the Secretary, convey to that Corporation the surface estate of the land described in paragraph (1) of Public Land Order 6959, in accordance with the terms and conditions of the agreement between the Secretary, the United States Fish and Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat Corporation, dated January 22, 1993; and 
(2)convey to the Arctic Slope Regional Corporation the remaining subsurface estate to which that Corporation is entitled under the agreement between that corporation and the United States, dated August 9, 1983. 
BRevocation of Energy-Restricting BLM Lockup 
331.Revocation of Secretarial Order No. 3310Secretarial Order No. 3310, dated December 22, 2010, relating to protecting wilderness characteristics on lands managed by the Bureau of Land Management is hereby revoked. 
1Expedited Shale Leasing of Federal Lands 
341.Opening of lands to oil shale leasing 
(a)Repeal of Limitation on Use of FundsSection 433 of division F of the Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2152) is repealed. 
(b)Issuance of RegulationsThe Secretary of the Interior shall issue all regulations necessary to implement section 369 of the Energy Policy Act of 2005 (Public Law 109–58; 42 U.S.C. 15927) with respect to oil shale by not later than 60 days after the date of the enactment of this Act. Such regulations shall include such safeguards and assurances as the Secretary considers necessary to allow States to exercise their regulatory and statutory authorities under State law, consistent with otherwise applicable Federal law. 
(c)Leasing of Oil Shale ResourceImmediately after issuing regulations under subsection (b), the Secretary of the Interior shall— 
(1)offer for leasing for research and development of oil shale resources under subsection (c) of section 369 of the Energy Policy Act of 2005 (Public Law 109–58; 42 U.S.C. 15927), additional 160-acre tracts of lands the Secretary considers necessary to fulfill the research and development objectives of such Act; and 
(2)offer for leasing for commercial exploration, development, and production of oil shale resources under subsection (e) of such section, public lands in States for which the Secretary finds sufficient support and interest as required by that subsection. 
2Judicial Review Regarding Energy Projects 
351.Exclusive jurisdiction over causes and claims relating to covered energy projectsNotwithstanding any other provision of law, the United States District Court for the District of Columbia shall have exclusive jurisdiction to hear all causes and claims under this subtitle or any other provision of law that arise from any covered energy project. 
352.Time for filing complaintAll causes and claims referred to in section 351 must be filed not later than the end of the 60-day period beginning on the date of the action or decision by a Federal official that constitutes the covered energy project concerned. Any cause or claim not filed within that time period shall be barred. 
353.District Court for the District of Columbia deadline 
(a)In generalAll proceedings that are subject to section 351— 
(1)shall be resolved as expeditiously as possible, and in any event not more than 180 days after such cause or claim is filed; and 
(2)shall take precedence over all other pending matters before the district court. 
(b)Failure To comply with deadlineIf an interlocutory or final judgment, decree, or order has not been issued by the district court by the deadline described under this section, the cause or claim shall be dismissed with prejudice and all rights relating to such cause or claim shall be terminated. 
354.Ability to seek appellate reviewAn interlocutory or final judgment, decree, or order of the district court in a proceeding that is subject to section 351 may be reviewed by no other court except the Supreme Court. 
355.Deadline for appeal to the Supreme CourtIf a writ of certiorari has been granted by the Supreme Court pursuant to section 354, then— 
(1)the interlocutory or final judgment, decree, or order of the district court shall be resolved as expeditiously as possible and in any event not more than 180 days after such interlocutory or final judgment, decree, order of the district court is issued; and 
(2)all such proceedings shall take precedence over all other matters then before the Supreme Court. 
356.Covered energy project definedIn this chapter, the term covered energy project means any action or decision by the President or a Federal official regarding— 
(1)the leasing of Federal lands (including submerged lands) for the exploration, development, production, processing, or transmission of oil, natural gas, or any other source or form of energy, including actions and decisions regarding the selection or offering of Federal lands for such leasing; or 
(2)any action under such a lease. 
357.Limitation on applicationThis chapter shall not apply with respect to a covered energy project to the extent such application would be inconsistent with chapter 3. 
3Permitting reform 
361.PurposesThe purposes of this chapter are to— 
(1)respond to the Nation’s increased need for domestic energy resources; 
(2)facilitate interagency coordination and cooperation in the processing of permits required to support oil and gas use authorization on Federal lands, both onshore and on the Outer Continental Shelf, in order to achieve greater consistency, certainty, and timeliness in permit processing requirements; 
(3)promote process streamlining and increased interagency efficiency, including elimination of interagency duplication of effort; 
(4)improve information sharing among agencies and understanding of respective agency roles and responsibilities; 
(5)promote coordination with State agencies with expertise and responsibilities related to Federal oil and gas permitting decisions; 
(6)promote responsible stewardship of Federal oil and gas resources; 
(7)maintain high standards of safety and environmental protection; and 
(8)enhance the benefits to Federal permitting already occurring as a result of a coordinated and timely interagency process for oil and gas permit review for certain Federal oil and gas leases. 
362.Federal Coordinator 
(a)EstablishmentThere is established, as an independent agency in the Executive Branch, the Office of the Federal Oil and Gas Permit Coordinator. 
(b)Federal permit coordinatorThe Office shall be headed by a Federal Permit Coordinator, who shall be appointed by the President within 90 days after the date of enactment of this Act. 
(c)DutiesThe Federal Permit Coordinator shall be responsible for the following: 
(1)Coordinating the timely completion of all permitting activities by Federal agencies, and State agencies to the maximum extent practicable, with respect to any oil and gas project under a Federal lease issued pursuant to the mineral leasing laws, either onshore or on the Outer Continental Shelf. For purposes of this chapter only, such oil and gas projects shall include oil shale projects under Federal oil shale leases. 
(2)Ensuring the compliance of Federal agencies, and State agencies to the extent they participate, with this chapter. 
363.Regional Offices and Regional Permit Coordinators 
(a)Regional officesWithin 90 days after the date of appointment of the Federal Permit Coordinator, the Secretary of the Interior (Secretary), in consultation with the Federal Permit Coordinator, shall establish regional offices to coordinate review of Federal permits for oil and gas projects on Federal lands onshore and on the Outer Continental Shelf. 
(b)Number and location of regional officesThe number of regional offices shall be established by the Secretary in consultation with the Federal Permit Coordinator. The Secretary shall ensure that there is an adequate number of offices in each region proximate to available Federal oil and gas lease tracts onshore and on the Outer Continental Shelf to meet the demands for expeditious permitting in that region. The Secretary shall designate as regional offices under this section all offices established under section 365 of the Energy Policy Act of 2005 (42 U.S.C. 15924). 
(c)Memorandum of understandingWithin 90 days after the appointment of the Federal Permit Coordinator, the Federal Permit Coordinator, the Secretary, the Secretary of Agriculture, the Secretary of Commerce, the Secretary of Homeland Security, the Administrator of the Environmental Protection Agency, the Secretary of Defense, and the head of any other Federal agency with responsibilities related to permitting of Federal oil and gas leases, shall enter into a memorandum of understanding (MOU) establishing respective duties and responsibilities for staffing the regional offices and accomplishing the objectives of this section. 
(d)Designation of qualified staff 
(1)In generalNot later than 30 days after the date of signing of the MOU under subsection (c), all Federal signatory agencies shall assign to each regional office the appropriate employees with expertise in the oil and gas permitting issues relating to that office, including, but not limited, with respect to— 
(A)consultation and preparation of biological opinions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536); 
(B)permits under section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344); 
(C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.); 
(D)planning under the National Forest Management Act of 1976 (16 U.S.C. 472a et seq.); 
(E)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) (NEPA); 
(F)applications for permits to drill under the Mineral Leasing Act (30 U.S.C. 181 et seq.); and 
(G)exploration plans and development and production plans under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.). 
(2)Preference and incentivesTo the maximum extent practicable, for purposes of this subsection, Federal agencies shall give preference to employees volunteering for reassignment to the regional offices, and shall offer incentives to attract and retain regional office employees, including, but not limited to, retaining contract employees, rotational assignments, salary incentives of up to 120 percent of an employee’s existing salary immediately prior to reassignment, or any combination of strategies. 
(e)DutiesEach employee assigned under subsection (d) shall— 
(1)within 90 days after the date of assignment, report to the regional office to which the employee is assigned; 
(2)be responsible for all issues relating to the jurisdiction of the home office or agency of the employee; and 
(3)participate as part of the team working on proposed oil and gas projects, planning, and environmental analyses. 
(f)Creation of and delegation of authority to regional permit coordinatorsThe Federal Permit Coordinator shall appoint a Regional Permit Coordinator to be located within each regional office established under this section, with full authority to act on behalf of the Federal Permit Coordinator. 
(g)Additional personnelThe Federal Permit Coordinator or Regional Permit Coordinators may at any time direct that any Federal agency party to the MOU under subsection (c) assign additional staff required to implement the duties of the regional offices. 
364.Reviews and actions of Federal agencies 
(a)Schedules for timely permit decisionmakingWithin 10 days after the date on which the Secretary receives any oil and gas permit application or amended application, the Secretary shall either notify the applicant that the application is complete or notify the applicant that information is missing and specify the information that is required to be submitted for the application to be complete. Within 30 days after notifying a permit applicant that an application is complete, the Secretary, in consultation with the permit applicant as necessary, shall determine and inform the Regional Permit Coordinator responsible for that project area whether the proposed permit is a class I, class II, or class III permit. The Regional Permit Coordinator shall as soon as possible but in no event later than 30 days following the Secretary’s determination establish a binding schedule to ensure the most expeditious possible review and processing of the requested permit, in accordance with this section. 
(b)Permit classes and schedules 
(1)Class I permitsAn oil and gas permit shall be designated as a class I permit under this section if the permitted activity is of a nature that would typically require preparation of an environmental impact statement under NEPA to inform the permitting decision. For such permits, the Regional Permit Coordinator shall establish a schedule for timely completion of all permit reviews and processing, not to exceed 30 months. The Regional Permit Coordinator shall make the schedule publicly available within 10 days after the schedule is established. 
(2)Class II permitsAn oil and gas permit shall be designated as a class II permit under this section if the permitted activity is of a nature that would typically be found not to significantly affect the quality of the human environment under NEPA. For such permits, the Regional Permit Coordinator shall establish the most expeditious schedule possible for completion of all permit reviews and processing, not to exceed 90 days. The Regional Permit Coordinator may grant a one-time extension of that schedule, not to exceed 60 days, upon a good cause showing that additional time is necessary to complete permit decisions. Not later than 15 days after establishing or extending any schedule for a class II permit, the Regional Permit Coordinator shall provide the permit applicant with the schedule. 
(3)Class III permitsNotwithstanding paragraphs (1) and (2), an oil and gas permit shall be designated as a class III permit under this section if the permitted activity either qualifies for a statutory or regulatory categorical exclusion under NEPA or if the requirements under NEPA and other applicable law for the permit have been completed within 30 days after the date of a complete application. For such permits, the permit shall be issued within 30 days after the date of a complete application. 
(4)Reclassification of class II permitIf prior to the expiration of the established schedule for a class II permit newly discovered information indicates that the class II permit will significantly affect the quality of the human environment, the Secretary may, in consultation with the permit applicant, reclassify the permit as a class I permit under paragraph (1), and the Regional Coordinator shall establish an amended schedule that complies with the provisions of that paragraph. 
(c)ReportingThe Regional Permit Coordinators shall include data on all schedule timing and compliance in their reports to the Federal Permit Coordinator required under subsection (i), who shall include such data in the report to the President and Congress required under subsection (i). 
(d)Dispute resolutionThe Regional Permit Coordinator shall resolve all administrative issues that affect oil and gas permit reviews. The Regional Permit Coordinator shall report jointly to the Federal Permit Coordinator and to the head of the relevant action agency, or his or her designee, for resolution of any issue regarding an oil and gas permit that may result in missing the schedule deadlines established pursuant to subsection (b). The Regional Permit Coordinators shall include data regarding the incidence and resolution of disputes under this subsection in their reports to the Federal Permit Coordinator required under subsection (i), who shall include such reported data and develop recommendations in the report to the President and Congress required under subsection (i). 
(e)RemediesAn applicant for a class I permit may bring a cause of action to seek expedited mandamus review, if a Regional Permit Coordinator or the Secretary fails to— 
(1)establish a schedule in accordance with subsection (b); 
(2)enforce and ensure completion of reviews within schedule deadlines; or 
(3)take all actions as are necessary and proper to avoid jeopardizing the timely completion of the entire schedule. If an agency fails to complete its review of and issue a decision upon a permit within the schedule established by the Court, that permit shall be deemed granted to the applicant.
(f)Prohibition of certain terms and conditionsNo Federal agency may include in any permit, right-of-way, or other authorization issued for an oil and gas project subject to the provisions of this chapter, any term or condition that may be authorized, but is not required, by the provisions of any applicable law, if the Federal Permit Coordinator determines that such term or condition would prevent or impair in any significant respect completion of a permit review within the time schedule established pursuant to subsection (b) or would otherwise impair in any significant respect expeditious oil and gas development. The Federal Permit Coordinator shall not have any authority to impose any terms, conditions, or requirements beyond those imposed by any Federal law, agency, regulation, or lease term. 
(g)Consolidated recordThe Federal Permit Coordinator, acting through the appropriate Regional Permit Coordinator, with the cooperation of Federal and State administrative officials and agencies, shall maintain a complete, consolidated record of all decisions made or actions taken by the Federal Permit Coordinator or Regional Permit Coordinator or by any Federal agency with respect to any oil and gas permit. 
(h)Relationship to NEPA and Energy Policy Act of 2005 
(1)Section 390(a) of the Energy Policy Act of 2005 (42 U.S.C. 15942(a)) is amended— 
(A)by striking rebuttable presumption that the use of a; and 
(B)by striking would apply. 
(2)Section 17(p) of the Mineral Leasing Act (30 U.S.C. 226(p)) is repealed. 
(i)Additional powers and responsibilities 
(1)Regional Permit Coordinator reportsThe Regional Permit Coordinators shall each submit a report to the Federal Permit Coordinator by December 31 of each year that documents each office’s performance in meeting the objectives under this chapter, including recommendations to further streamline the permitting process. 
(2)Redirection of priorities or resourcesIn order to expedite overall permitting activity, the Federal Permit Coordinator may redirect the priority of regional office activities or the allocation of resources among such offices, and shall engage the agencies that are parties to the MOU to the extent such adjustments implicate their respective staffs or resources. 
(3)Report to congressBeginning three years after the date of enactment of this Act, the Federal Permit Coordinator shall prepare and submit a report to the President and Congress by April 15 of each year that outlines the results achieved under this chapter and makes recommendations to the President and Congress for further improvements in processing oil and gas permits on Federal lands. 
365.State coordinationThe Governor of any State wherein an oil and gas operation may require a Federal permit, or the coastline of which is in immediate geographic proximity to oil and gas operations on the Outer Continental Shelf, may be a signatory to the MOU for purposes of fulfilling any State responsibilities with respect to Federal oil and gas permitting decisions. The Regional Permit Coordinators shall facilitate and coordinate concurrent State reviews of requested permits for oil and gas projects on the Outer Continental Shelf. 
366.Savings provisionExcept as expressly stated, nothing in this chapter affects— 
(1)the applicability of any Federal or State law; or 
(2)any delegation of authority made by the head of a Federal agency the employees of which are participating in the implementation of this section. 
367.Administrative and judicial review 
(a)Administrative reviewAny oil and gas permitting decision for Federal lands onshore or on the Outer Continental Shelf that was issued in accordance with the procedures established by this chapter shall not be subject to further administrative review within the respective Federal agency responsible for that decision, and shall be the final decision of that agency for purposes of judicial review. 
(b)Exclusive jurisdiction over permit decisionsOnly the United States District Court for the District of Columbia shall have original jurisdiction over any civil action for the review of such a permit decision. 
(c)Limitations on claimsNotwithstanding any other provision of law, any action arising under Federal law seeking judicial review of a permit, license, or approval issued by a Federal agency for an oil and gas permit subject to this chapter shall be barred unless it is filed within 90 days of the date of the decision. Nothing in this chapter shall create a right to judicial review or places any limit on filing a claim that a person has violated the terms of a permit, license, or approval. 
(d)Filing of recordWhen any civil action is brought pursuant to this chapter, the Federal Permit Coordinator shall immediately prepare for the court a consolidated record. 
(e)Expedited reviewAny action for judicial review challenging a decision approved pursuant to this section shall be set for consideration by not later than 90 days after the date the action is filed. 
(f)Expedited mandamus reviewNotwithstanding subsection (e), within 30 days after the filing of an action challenging or seeking to enforce an established permit review schedule for a class I permit, the court shall issue a decision either compelling permit issuance or sanctioning the delay and establishing a new schedule that enables the most expeditious possible completion of proceedings. In rendering its decision, the court shall review whether the agencies subject to the schedule have been acting in good faith, whether the permit applicant has been cooperating fully with the agencies that are responsible for issuing the requested permits, and any other relevant matters. The court may issue orders to enforce any schedule it establishes under this subsection. 
(g)No private right of actionThis chapter shall not be construed to create any additional right, benefit, or trust responsibility, substantive or procedural, enforceable at law or equity, by a person against the United States, its agencies, its officers, or any person. 
(h)Finality of leasing decisionsNotwithstanding the provisions of any law or regulation to the contrary, a decision by the Bureau of Land Management or the Minerals Management Service to issue a Final Notice of Sale and proceed with an oil and gas lease sale pursuant to any mineral leasing law shall not be subject to further administrative review within the Department of the Interior, and shall be the final decision of the agency for purposes of judicial review. 
368.Amendments to publication processSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended— 
(1)by amending subsection (c)(2) to read as follows: 
 
(2)The Secretary shall publish a proposed leasing program in the Federal Register, and shall submit a copy of such proposed program to the Governor of each affected State, for review and comment. The Governor may solicit comments from those executives of local governments in his State which he, in his discretion, determines will be affected by the proposed program. ; 
(2)by striking subsection (c)(3); and 
(3)in subsection (d)(2) by inserting final after proposed. 
369.Repeal of fee for permits to drillPublic Law 110–161 is amended under the heading Bureau of Land Management_management of lands and resources (121 Stat. 2098) by striking to be reduced by amounts collected by the Bureau and credited to this appropriation that shall be derived from $4,000 per new application for permit to drill that the Bureau shall collect upon submission of each new application,. 
370.Alaska Offshore Continental Shelf Coordination Office 
(a)EstablishmentThe Secretary of the Interior shall establish and maintain, in coordination with the Mayor of the North Slope Borough of Alaska, a separate office to be known as the Alaska Offshore Continental Shelf Coordination Office. 
(b)PurposeThe purpose of the office shall be to— 
(1)coordinate the leasing of the Outer Continental Shelf off the coast of Alaska; 
(2)advise persons awarded such leases on local conditions and the history of areas affected by development of the oil and gas resources of the Outer Continental Shelf off the coast of Alaska; 
(3)provide to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate annual reports on the status of the coordination between such and communities affected by such development; 
(4)collect from residents of the North Slope of Alaska information regarding the impacts of such development on marine wildlife, coastal habitats, marine and coastal subsistence resources, and the marine and coastal environment of Alaska’s North Slope region; and 
(5)ensure that the information collected under paragraph (3) is submitted to— 
(A)developers of such resources; and 
(B)any appropriate Federal agency. 
CRelief From Regulations and Prohibitions that Cause Artificial Price Increases 
1Relief from EPA climate change regulations and Federal prohibitions on synthetic fuels  
371.Repeal of EPA climate change regulation 
(a)Greenhouse gas regulation under Clean Air ActSection 302(g) of the Clean Air Act (42 U.S.C. 7602(g)) is amended by adding the following at the end thereof: The term air pollutant shall not include carbon dioxide, water vapor, methane, nitrous oxide, hy­dro­fluo­ro­car­bons, perfluorocarbons, or sulfur hexa­fluo­ride.. 
(b)No regulation of climate changeNothing in the Clean Air Act (42 U.S.C. 7401 et seq.), the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), shall be treated as authorizing or requiring the regulation of climate change or global warming. 
372.Repeal of Federal ban on synthetic fuels purchasing requirementSection 526 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17142) is repealed. 
2Refinery reform 
381.Refinery permitting process 
(a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)ExpansionThe term expansion means a physical change that results in an increase in the capacity of a refinery. 
(3)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(4)PermitThe term permit means any permit, license, approval, variance, or other form of authorization that a refiner is required to obtain— 
(A)under any Federal law; or 
(B)from a State or Indian tribal government agency delegated authority by the Federal Government, or authorized under Federal law, to issue permits. 
(5)RefinerThe term refiner means a person that— 
(A)owns or operates a refinery; or 
(B)seeks to become an owner or operator of a refinery. 
(6)Refinery 
(A)In generalThe term refinery means— 
(i)a facility at which crude oil is refined into transportation fuel or other petroleum products; and 
(ii)a coal liquification or coal-to-liquid facility at which coal is processed into synthetic crude oil or any other fuel. 
(B)InclusionsThe term refinery includes an expansion of a refinery. 
(7)Refinery permitting agreementThe term refinery permitting agreement means an agreement entered into between the Administrator and a State or Indian tribe under subsection (b). 
(8)SecretaryThe term Secretary means the Secretary of Commerce. 
(9)StateThe term State means— 
(A)a State; 
(B)the District of Columbia; 
(C)the Commonwealth of Puerto Rico; and 
(D)any other territory or possession of the United States. 
(b)Streamlining of refinery permitting process 
(1)In generalAt the request of the Governor of a State or the governing body of an Indian tribe, the Administrator shall enter into a refinery permitting agreement with the State or Indian tribe under which the process for obtaining all permits necessary for the construction and operation of a refinery shall be streamlined using a systematic interdisciplinary multimedia approach as provided in this section. 
(2)Authority of AdministratorUnder a refinery permitting agreement the Administrator shall have authority, as applicable and necessary, to— 
(A)accept from a refiner a consolidated application for all permits that the refiner is required to obtain to construct and operate a refinery; 
(B)in consultation and cooperation with each Federal, State, or Indian tribal government agency that is required to make any determination to authorize the issuance of a permit, establish a schedule under which each agency shall— 
(i)concurrently consider, to the maximum extent practicable, each determination to be made; and 
(ii)complete each step in the permitting process; and 
(C)issue a consolidated permit that combines all permits issued under the schedule established under subparagraph (B). 
(3)Agreement by the StateUnder a refinery permitting agreement, a State or governing body of an Indian tribe shall agree that— 
(A)the Administrator shall have each of the authorities described in paragraph (2); and 
(B)each State or Indian tribal government agency shall— 
(i)in accordance with State law, make such structural and operational changes in the agencies as are necessary to enable the agencies to carry out consolidated project-wide permit reviews concurrently and in coordination with the Environmental Protection Agency and other Federal agencies; and 
(ii)comply, to the maximum extent practicable, with the applicable schedule established under paragraph (2)(B). 
(4)Deadlines 
(A)New refineriesIn the case of a consolidated permit for the construction of a new refinery, the Administrator and the State or governing body of an Indian tribe shall approve or disapprove the consolidated permit not later than— 
(i)360 days after the date of the receipt of the administratively complete application for the consolidated permit; or 
(ii)on agreement of the applicant, the Administrator, and the State or governing body of the Indian tribe, 90 days after the expiration of the deadline established under clause (i). 
(B)Expansion of existing refineriesIn the case of a consolidated permit for the expansion of an existing refinery, the Administrator and the State or governing body of an Indian tribe shall approve or disapprove the consolidated permit not later than— 
(i)120 days after the date of the receipt of the administratively complete application for the consolidated permit; or 
(ii)on agreement of the applicant, the Administrator, and the State or governing body of the Indian tribe, 30 days after the expiration of the deadline established under clause (i). 
(5)Federal agenciesEach Federal agency that is required to make any determination to authorize the issuance of a permit shall comply with the applicable schedule established under paragraph (2)(B). 
(6)Judicial reviewAny civil action for review of any permit determination under a refinery permitting agreement shall be brought exclusively in the United States district court for the district in which the refinery is located or proposed to be located. 
(7)Efficient permit reviewIn order to reduce the duplication of procedures, the Administrator shall use State permitting and monitoring procedures to satisfy substantially equivalent Federal requirements under this chapter. 
(8)SeverabilityIf 1 or more permits that are required for the construction or operation of a refinery are not approved on or before any deadline established under paragraph (4), the Administrator may issue a consolidated permit that combines all other permits that the refiner is required to obtain other than any permits that are not approved. 
(9)SavingsNothing in this subsection affects the operation or implementation of otherwise applicable law regarding permits necessary for the construction and operation of a refinery. 
(10)Consultation with local governmentsCongress encourages the Administrator, States, and tribal governments to consult, to the maximum extent practicable, with local governments in carrying out this subsection. 
(11)Effect on local authorityNothing in this subsection affects— 
(A)the authority of a local government with respect to the issuance of permits; or 
(B)any requirement or ordinance of a local government (such as a zoning regulation). 
(c)Fischer-Tropsch fuels 
(1)In generalIn cooperation with the Secretary of Energy, the Secretary of Defense, the Administrator of the Federal Aviation Administration, Secretary of Health and Human Services, and Fischer-Tropsch industry representatives, the Administrator shall— 
(A)conduct a research and demonstration program to evaluate the air quality benefits of ultra-clean Fischer-Tropsch transportation fuel, including diesel and jet fuel; 
(B)evaluate the use of ultra-clean Fischer-Tropsch transportation fuel as a mechanism for reducing engine exhaust emissions; and 
(C)submit recommendations to Congress on the most effective use and associated benefits of these ultra-clean fuel for reducing public exposure to exhaust emissions. 
(2)Guidance and technical supportThe Administrator shall, to the extent necessary, issue any guidance or technical support documents that would facilitate the effective use and associated benefit of Fischer-Tropsch fuel and blends. 
(3)RequirementsThe program described in paragraph (1) shall consider— 
(A)the use of neat (100 percent) Fischer-Tropsch fuel and blends with conventional crude oil-derived fuel for heavy-duty and light-duty diesel engines and the aviation sector; and 
(B)the production costs associated with domestic production of those ultra-clean fuel and prices for consumers. 
(4)ReportsThe Administrator shall submit to the Committee on Environment and Public Works and the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives— 
(A)not later than 1 year after the date of enactment of this Act, an interim report on actions taken to carry out this subsection; and 
(B)not later than 2 years after the date of enactment of this Act, a final report on actions taken to carry out this subsection. 
382.Existing refinery permit application deadlineNotwithstanding any other provision of law, applications for a permit for existing refinery applications shall not be considered to be timely if submitted after 120 days after the date of enactment of this Act. 
DExtension of certain outer continental shelf leases 
391.Extension of certain outer continental shelf leases 
(a)Definition of covered leaseIn this section, the term covered lease means each oil and gas lease for the Gulf of Mexico outer Continental Shelf region issued under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) that was— 
(1)not producing as of April 30, 2010; or 
(2)suspended from operations, permit processing, or consideration, in accordance with the moratorium set forth in the Minerals Management Service Notice to Lessees and Operators No. 2010–N04, dated May 30, 2010, or the decision memorandum of the Secretary of the Interior entitled Decision memorandum regarding the suspension of certain offshore permitting and drilling activities on the Outer Continental Shelf and dated July 12, 2010. 
(b)Extension of covered leasesThe Secretary of the Interior shall extend the term of a covered lease by 1 year. 
(c)Effect on suspensions of operations or productionThe extension of covered leases under this section is in addition to any suspension of operations or suspension of production granted by the Minerals Management Service or Bureau of Ocean Energy Management, Regulation and Enforcement after May 1, 2010. 
EExpedited consideration and approval of the construction and operation of the Keystone XL oil pipeline 
396.Expedited consideration and approval of the construction and operation of the Keystone XL oil pipeline 
(a)FindingsCongress finds and declares the following: 
(1)The United States currently imports more than half of the oil it consumes, often from countries hostile to United States interests or with political and economic instability that compromises supply security. 
(2)While a significant portion of imports are derived from allies such as Canada and Mexico, the United States remains vulnerable to substantial supply disruptions created by geopolitical tumult in major producing nations. 
(3)Strong increases in oil consumption in the developing world outpace growth in conventional oil supplies, bringing tight market conditions and higher oil prices in periods of global economic expansion or when supplies are threatened. 
(4)The development and delivery of oil and gas from Canada to the United States is in the national interest of the United States in order to secure oil supplies to fill needs that are projected to otherwise be filled by increases in other foreign supplies, notably from the Middle East. 
(5)Continued development of North American energy resources, including Canadian oil, increases domestic refiners' access to stable and reliable sources of crude and improves certainty of fuel supply for the Department of Defense, the largest consumer of petroleum in the United States. 
(6)Canada and the United States have the world's largest two-way trading relationship. Therefore, for every United States dollar spent on products from Canada, including oil, 90 cents is returned to the United States economy. When the same metrics are applied to trading relationships with some other major sources of United States crude oil imports, returns are much lower. 
(7)The principal choice for Canadian oil exporters is between moving increasing crude oil volumes to the United States or Asia, led by China. Increased Canadian oil exports to China will result in increased United States crude oil imports from other foreign sources, especially the Middle East. 
(8)Increased Canadian crude oil imports into the United States correspondingly reduce the scale of wealth transfers to other more distant foreign sources resulting from the greater cost of importing crude oil from those sources. 
(9)Not only are United States companies major investors in Canadian oil sands, but many United States businesses throughout the country benefit from supplying goods and services required for ongoing Canadian oil sands operations and expansion. 
(10)There has been more than 2 years of consideration and a coordinated review by more than a dozen Federal agencies of the technical aspects and of the environmental, social, and economic impacts of the proposed pipeline project known as the Keystone XL from Hardisty, Alberta, to Steele City, Nebraska, and then on to the United States Gulf Coast through Cushing, Oklahoma. 
(11)Keystone XL represents a high capacity pipeline supply option that could meet early as well as long-term market demand for crude oil to United States refineries, and could also potentially bring over 100,000 barrels per day of United States Bakken crudes to market. 
(12)Completion of the Keystone XL pipeline would increase total Keystone pipeline capacity by 700,000 barrels per day to 1,290,000 barrels per day. 
(13)The Keystone XL pipeline would provide short-term and long-term employment opportunities and related labor income benefits, as well as government revenues associated with sales and payroll taxes. 
(14)The earliest possible construction of the Keystone XL pipeline will make the extensive proven and potential reserves of Canadian oil available for United States use and increase United States jobs and will therefore serve the national interest. 
(15)Analysis using the Environmental Protection Agency models shows that the Keystone XL pipeline will result in no significant change in total United States or global greenhouse gas emissions. 
(16)The Keystone XL pipeline would be state-of-the-art and have a degree of safety higher than any other typically constructed domestic oil pipeline system. 
(17)Because of the extensive governmental studies already made with respect to the Keystone XL project and the national interest in early delivery of Canadian oil to United States markets, a decision with respect to a Presidential Permit for the Keystone XL pipeline should be promptly issued without further administrative delay or impediment. 
(b)Expedited approval process 
(1)In generalThe President, acting through the Secretary of Energy, shall coordinate with each Federal agency responsible for coordinating or considering an aspect of the President's National Interest Determination and Presidential Permit decision regarding construction and operation of the Keystone XL pipeline, to ensure that all necessary actions with respect to such decision are taken on an expedited schedule. 
(2)Agency cooperation with secretary of energyEach Federal agency described in subsection (a) shall comply with any deadline established by the Secretary of Energy pursuant to subsection (a). 
(3)Final orderNot later than 30 days after the issuance of the final environmental impact statement, the President shall issue a final order granting or denying the Presidential Permit for the Keystone XL pipeline, but in no event shall such decision be made later than the 30th day after the date of the enactment of this Act. 
(4)Environmental reviewNo action by the Secretary of Energy pursuant to this section shall affect any duty or responsibility to comply with any requirement to conduct environmental review. 
(5)Sense of congressIt is the sense of Congress that the United States must decrease its dependence on oil from countries which are hostile to the interests of the United States. Canada has long been a strong trading partner, and increased access to their energy resources will create jobs in the United States. 
 
